Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 1 of 46




    Exhibit 76
     Case 14-50971-CSS    Doc 466-22    Filed 05/02/20   Page 2 of 46




     SUPREME COURT OF THE STATE OF NEW YORK

     COUNTY OF NEW YORK: CIVIL DIV.           : PART 53
     -----------------------------------------x
     BDCM OPPORTUNITY FUND II, LP, BLACK
     DIAMOND CLO 2005-1 LTD, and SPECTRUM
     INVESTMENT PARTNERS, L.P.,

                                       Plaintiffs,

                          - against -                       Index No.
                                                            650150/12
     YUCAIPA AMERICAN ALLIANCE FUND I, LP,
     and YUCAIPA AMERICAN ALLIANCE (PARALLEL)
     FUND I, LP,

                                 Defendants.
     ----------------------- - -----------------X MOTION

                                         60 Centre Street
                                         New York, New York
                                         November 19, 2012
•,
     B E F O R E
                    HON. CHARLES E. RAMOS,
                                       Justice

     A P P E A R A N C E S

                    SCHULTE ROTH & ZABEL, LLP
                    Attorneys for Plaintiffs
                         919 Third Avenue
                         New York, New York 10022
                    BY: ROBERT J. WARD, ESQ.
                         JUSTIN A. MENDELSOHN, ESQ.
                         ADAM C. HARRIS, ESQ.


                    KASOWITZ, BENSON,
                         TORRES & FRIEDMAN, LLP
                    Attorneys for Defendants
                         1633 Broadway
                         New York, N.Y.  10019 - 6799
                    BY: MARC E. KASOWITZ, ESQ.
                         DAVIDE. SPALTEN, ESQ.
                         DAVIDE. ROSS, ESQ.
                         ADAM K. GRANT, ESQ.

                         ROBERT PORTAS, R.P.R., C.R.R.
                             SENIOR COURT REPORTER
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 3 of 46



                          PROCEEDINGS                                     2
 1                  THE COURT: Good morning.

 2                  MR. WARD:    Good morning, Your Honor.

 3                  THE COURT:    If necessary you'll use the lecturn.

 4       It's up to the court reporter.          It's easier for him to

 5       hear.

 6                  MR. WARD:    All right, Your Honor, I'll move to the

 7       lecturn.

 8                  THE COURT:    Okay.    You may now commence to confuse

 9       me.

10                  MR. WARD:    Thank you, Your Honor.          I hope to

11       unconfuse you as we go through the argument.

12                  Your Honor, I'm Robert Ward for Schulte, Roth             &


13       Zabel, on behalf plaintiffs.         We're the movant on this

14       motion for summary judgment, Your Honor.             This is a

15       straight forward action asserting one cause of action

16       that only seeks one remedy, a declaration as to the

17       meaning of certain contract language.

18                  The relief sought in this summary judgment

19       motion is that the purported fourth amendment was not and

20       never was effective and that the defendants in this case

21       are not and may not act as the requisite lenders in

22       connection with the debt of a company called Allied.

23                  We were before Your Honor on a prior motion to

24       dismiss, you may remember.

25                  As a resu l t, Your Honor, this case presents a
                     Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 4 of 46



                         PROCEEDINGS                        3

 1       pure question of contract construction relating to the

 2       effectiveness of the amendment -- fourth amendment to the

 3       credit agreement.     The question can be answered upon the

 4       unambiguous terms of the agreements, and no discovery of

 5       the extrinsic evidence is necessary.            The case law is not

 6       in dispute.     This is a straight, simple, teed-up contract

 7       construction case declaratory judgment action, Your

 8       Honor.

 9                  The issue before this Court, Your Honor, is

10       whether under the plain terms of the credit agreement

11       whether the purported fourth amendment had, quote, the

12       effect of, unquote, amending the definition of ''Requisite

13       lender" within the meaning of Section 10.SB of the credit

14       agreement, thereby requiring the consent of all affected

15       lenders.

16                  Your Honor, my c l ients are among those affected

17       lenders, and their consent was never obtained.

18                  As Your Honor is aware, where the intention of

19       the parties may be gathered from the four corners of an

20       instrument, the interpretation of the contract is a

21       question of law, no tria l is necessary, summary judgment

22       is appropriate.     On the application -- on an application

23       to construe language in a contract such as this, Your

24       Honor, the Court is not to l ook to extrinsic evidence to

25       create an ambiguity, rather the Court is to look to the
                    Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 5 of 46



                         PROCEEDINGS                        4

 1       contract itself to determine if there is an ambiguity.

 2                 That's clear case law, Court of Appeals 2001

 3       Reese versus Financial performance [phonetic] .

 4                 Rather than limit themselves -- the defendants

 5       here, Your Honor, rather than limiting themselves to the

 6       language of the contracts submit substantial amounts of

 7       extrinsic evidence.     They're putting the cart before the

 8       horse.   What Your Honor's task and duty is is to look at

 9       the contractual language first and see if there's any

10       ambiguity; if so, then look to extrinsic evidence.

11                 We believe the contract is unambiguous and if

12       Your Honor determines the contract, in fact,             is ambiguous

13       you'll deny the mot i on and your decision clearly will

14       give us guidance as to what discovery to take thereby

15       saving a whole lot of money.         Your decision will give us

16       guidance as to what extrinsic evidence to look to, and,

17       as a resu l t, we wi l l be guided by Your Honor's decision

18       and as a result this mot i on is timely.

19                 THE COURT:    All right.       What paragraph of the

20       credit agreement contro l s?

21                 MR . WARD:   Your Honor, 10.5B.         That's what

22       contro l s the amendment, Your Honor.

23                 THE COURT:    What page is that?

24                 MR. WARD:    And it's 10.5B of the credit agreement,

25       which is Exhib i t 1 to the Ur l ich [phonetic] affidav it.
                    Robert Portas, RPR, CRR
     Case 14-50971-CSS               Doc 466-22     Filed 05/02/20   Page 6 of 46



                                PROCEEDINGS                                           5

 1                        THE COURT: 10 . 05 or 10 . 5?

 2                        MR. WARD :        10.5, Your Honor.           It's on Page 160.

 3                        What's int e r e sting about this provision, Your

 4       Honor, I'll jump ahead, is it's a little bit unusual in

 5       the sense that -- it's on Page 160, Your Honor.                            10.5B.

 6       "Affected -- "

 7                        THE COURT:         Starts on 159.

 8                        MR. WARD:         Okay.       Well, 10.5 starts on 159.         It's

 9       10.5B that's relevant, Your Honor.

10                        In that provision, Your Honor, it says, as you

11       can see,         "Without the written consent of each lender,

12       other than a d e faulting lender, that would be affected

13       thereby, no ame ndme nt, modification, termination or

14       consent shall be ef fe ct i ve.                   If the effect thereof

15       would ...   11




16                        And t h en i t's Roman -ette I X, Your Honor.               At the

17       bottom of that page, Your Honor.

18                        11
                               •••   amend the definition of 'requisite lender.              111




19                        And that's wh at happened here by the fourth

20       amendment, Your Honor.

21                        Your Honor , I know t h at you've read the papers.

22       Shoul d I give you a l itt l e background on the transaction?

23                        THE COURT:         No .     That's not particularl y important

24       right now.

25                        Let me hear from the other side and see where
                               Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 7 of 46



                           PROCEEDINGS                                  6

 1       we're going.     Maybe we have it.

 2                   MR. KASOWITZ:    Thanks, Your Honor.         Marc Kasowitz

 3       for the defendants.

 4                   Before we get to the contract, there's a gating

 5       issue I think that counsel hasn't mentioned, and the

 6       gating issue really is -- and the plaintiffs have not moved

 7       for summary judgment with respect to this--the question

 8       of whether or not there are triable issues of fact with

 9       respect to the defendant's affirmative defenses.              We have

10       affirmative defenses based on res judicata, waiver,

11       estoppel.     Your Honor will recall that you denied our

12       motion, our 3211, on -- based on res judicata, but Your

13       Honor, and it was very clear from the transcript at the

14       hearing, Your Honor said,       "Look, we haven't had any

15       discovery here yet, we haven't fleshed out any of these

16       issues, and I will not find as a matter of law that there

17       is a res judicata effect from the Georgia action, but

18       there may be a valid defense here."

19                   And, in fact, Your Honor, with respect to that

20       Georgia action, we have admissions from the plaintiffs

21       that the subject matter of the Georgia action is

22       precisely the same as the action that's been brought

23       here.   We have admissions from them that there is -- that

24       there was, you know, no issue about that whatsoever.               The

25       only issue that de f endants have with respect to the
                      Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 8 of 46



                         PROCEEDINGS                         7

 1       Georgia action is that they say that CI--- that CIT,

 2       which had been the defendant in that action and which had

 3       asserted counterclaims against Yucaipa, that CIT

 4       really -- they were really not in privy with CIT.                 They

 5       admit in certain places, Your Honor, that                that CIT was

 6       their agent, was there administrative agent.                 We have

 7       admissions, Your Honor, from the client itself, from

 8       Mr. Erlich himself in which he said that CIT was

 9       defending the plaintiffs in that Georgia action as their

10       agent.

11                   Now , they changed their position when the motion

12       to dismiss was made,     I think there's a statement, I'll

13       find it here, where the plaintiffs questioned whether CIT

14       ever was their agent.        Quote - - this is at Page 19 of

15       in their motion to dismiss:         Quote,     "Indeed, whether CIT

16       ever acted as an agent for plaintiffs in the Georgia

17       action is in doubt," closed quote.

18                   But that's not what they said in the complaint

19       in this case.     And at Paragraph 10 of the             in the

20       comp l aint in this case,     "At first,      consistent with its

21       obligations to the lende rs as administrative agent, CIT

22       refused to acknowl edge the va li dity of the purported

23       fourth amendment of Yucaipa's status as alleged requisite

24       lenders."

25                   "Consistent with its obligations to the lenders
                     Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 9 of 46



                         PROCEEDINGS                         8

 1       as administrative agent . " And it's not what Mr. Erlich

 2       wrote in his affidav i t opposing our extension of time to

 3       respond to the complaint in the first place .                What he

 4       wrote there was , "Notwithstanding what CIT had admitted

 5       in its counterclaim was its obligation t o act for the

 6       benefit of all lenders, including plaintiffs," CIT now

 7       has acquiesced in Yucaipa's, what they called a flagrant

 8       breach.

 9                   So they want it really both ways, Your Honor.

10       When it suited the ir purposes that CIT was defending them

11       in the Georgia act i on, was asserting counterclaims in it s

12       representative capac i ty on their behalf, that was fine.

13       But then when it came to pass that CIT had made a

14       determination as a l ender and as an administrative agent

15       and as an other agent in its fiduciary capacity to t hese

16       plaintiffs to reach a sett l ement of the case, that these

17       plaintiffs appare n t l y disagreed with, then it wasn't an

18       agent anymore.

19                   Clear i ssues of fact --

20                   THE COURT:   But the authority of an agent is

21       obvious l y a matter of agreement.        Particularly by the

22       principal.

23                   MR. KASOWITZ:    We l l -- but, Your Honor --

24                   THE COURT:   Not after the fact .        I understand

25       that.     But, you know -- now, are we teeing up that there
                      Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 10 of 46



                         PROCEEDINGS                                      9

 1       could be agency questions here as well?

 2                  MR. KASOWITZ:      Absolutely, Your Honor.          But there

 3       hasn't been an ounce of discovery on this yet.                What

 4       happened was after the motion to dismiss was denied, then

 5       there was a period of time where there was some

 6       negotiations and the like; Your Honor said after the

 7       conference that there would be a scheduling conference

 8       called.    We waited for the scheduling conference, we didn ' t

 9       want to run up needless expense and the like if there wa s

10       going to be a settlement.         Ultimately there was no

11       settlement, and then three or four days after the

12       settlement talks broke down, the plainti f fs here served a

13       motion for summary judgment not on these affirmative

14       defenses but on this argument about the contract being

15       clear from the four corners of it, which I'll address in a

16       second.

17                  So we have so many statements from these -- fr o m

18       these -- from these plaintiffs, from their lawyer, from

19       the principals, in their pleadings, sworn statements as

20       well, that CIT was acti n g as their agent .           If CIT was

21       acting as their agent, then there would be a question of

22       whether or not t h e final judgment -- and there was a final

23       judgment on consent in the Georgia -- in the Ge o rgia

24       case -- whether or not that bars this action from the

25       getgo.    So that's the gating issue, Your Honor.             And
                     Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 11 of 46



                         PROCEEDINGS                                    10
 1       that's an issue upon which we need discov ery.

 2                 THE COURT:     Was CIT acting on behalf of the

 3       plaintiffs in that action?

 4                 MR. KASOWITZ:      Yes, Your Honor.

 5                 MR. WARD:     Your Honor, I don't want to interrupt

 6       Mr. Kasowitz

 7                 MR. KASOWITZ:      Excuse me.

 8                 MR. WARD:          since he said it's a gated issue,

 9       and instead of dealing with our claim and our motion he ' s

10       dealing with the affirmative defense, and as a result has

11       kind of flipped the case, what he's done on the affirmative

12       defense -- and I apologize for interfering.              Could I

13       address the affirmative defenses first, because they're

14       easy to reso l ve, and then we can get back to our actual

15       motion?   These affirmative defenses are not the motion and

16       these affirmative defenses don't create any extrinsic

17       issues of fact, because there are governing documents that

18       resolve the res judicata issue and the waiver issue.                I'm

19       happy to have Mr. Kasowitz --

20                 THE COURT:     Wait until he finishes and we'll come

21       back to it.

22                 MR. WARD:     Thank you.

23                 MR. KASOWITZ:       So, Your Honor --

24                 THE COURT:     So where are you -- we're arguing both

25       of these issues. Okay.
                   Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 12 of 46



                          PROCEEDINGS                                  11

 1                  MR. KASOWITZ: Only because we never get

 2       counsel says that we've put the cart before the horse, we

 3       say that

 4                  THE COURT:    You're not supposed to agree with each

 5       other.

 6                  MR. KASOWITZ:      We don't agree with each other.

 7       But you really never -- you never get to an argument

 8       about --

 9                  THE COURT:    You'll never get to the argument about

10       the language in this contract until we start talking about

11       it.   So we've got two issues at least to talk about.

12                  MR. KASOWITZ:      So let's deal with the language in

13       the contract, Your Honor.

14                  THE COURT:    Yes.

15                  MR. KASOWITZ:      So it's clear that we need

16       discovery on the issue of the affirmative defenses.

17                  As to the four corners of the agreement:           I

18       think it's ironic, Your Honor, that the -- that the

19       plaintiffs are arguing that the four corners of the

20       agreement support their argument.             Their argument is that

21       there was an amendment to -- there was an amendment to

22       the definition of the term "Term Loan Exposure" in the

23       fourth amendment, and that

24                  THE COURT:    I thought they why complaining about

25       that there was an amendment of the definition of "Requisite
                     Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 13 of 46



                            PROCEEDINGS                                12

 1       Lender."

 2                  MR. KASOWITZ:     Well, but there was not amendment

 3       to definition of "Requisite Lender"?

 4                  THE COURT:     You guys can't agree on anything .

 5                  MR. KASOWITZ:     There was no - - there was no

 6       amendment to the def i nition of "Requisite Lender," Your

 7       Honor.     I repres e nt that to the Court.        They will admit

 8       that that is true .      There was no written amendment to the

 9       term "Requisite Lender . "

10                  THE COURT:     You just won your motion .

11                  MR . WARD:    No , no.   We disagree .

12                  MR. KASOWITZ:     What they're going to do -- what

13       they're going to do is get up and say that because there

14       was an amendment to the -- to the term "Term Loan

15       Exposure," that necessarily meant that there had to hav e

16       been some amendment to the term "Requisite Lender," even

17       though there wasn't and that as a result of that there

18       should have been the consent of a ll the lenders obtained b y

19       the requisite -- by the requisite lender before he

20       proceeded with the amendment.

21                  THE COURT :    Which exhibit is the offensive

22       amendment?

23                  MR. KASOWI TZ:     Pardon me, Your Honor?

24                  THE COURT:     Which exhibit is the offensive

25       amendment?     Is it 3 or 4?
                      Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 14 of 46



                          PROCEEDINGS                                     13
 1                  MR. KASOWITZ:  It's the fourth one.            But the third

 2       one bears on this, too, Your Honor.            Because there also was

 3       an amendment -- let's deal --

 4                  MR. WARD:    It's Exhibit 6, Your Honor.

 5                  MR. KASOWITZ:     We will deal with one at a time.

 6                  There was also an amendment to the term "Term

 7       Loan Exposure" in the third as well.             There was not

 8       the -- there was no consent            there was no consent

 9       obtained of all of the lenders at that time either.               The

10       plaintiffs did not -- whether they agreed with that or

11       didn't agree with that, they never took the position that

12       the failure to have obtained the consent of all the

13       lenders for the third amendment rendered that amendment

14       invalid.    They come to claim with respect to the fourth

15       amendment that because there was an amendment to the term

16       "Term Loan Exposure," there was no amendment to

17       "Requisite Lenders," not at all, because there was a --

18       an amendment to "Term Loan Exposure," that had some kind

19       of effect on the -- on the term "Requisite Lenders."

20                  But, Your Honor, just so we're very, very clear,

21       Your Honor just looked at and you correctly identified

22       that amendments and waivers under the credit agreement

23       are 10.5A and B.

24                  Under A the requisite lender gets to make

25       determinations about amendments itself without seeking or
                     Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20    Page 15 of 46



                         PROCEEDINGS                                      14
 1       soliciting the consent of all of the lenders.

 2                   Under B, Bis very, very specific, and it talks

 3       about the circumstances in which the consent of all of

 4       the lenders, all of the affected lenders needs to be

 5       obtained.

 6                   THE COURT:   Now I'm not -- now I 'm not following

 7       this.   Hang on.

 8                   You say A does not require requ is ite lender's

 9       consent?

10                   MR. KASOWITZ:    Correct.         No, no, only the

11       requisite lender's consent.

12                   THE COURT:   Okay.

13                   MR. KASOWITZ:    The requisite lender is the

14                   THE COURT:   And Bis the affected lenders.

15                   MR. K.ASOWITZ:    Correct, Your Honor.

16                   THE COURT:   Okay.

17                   MR. K.ASOWITZ:   The requisite lender is the l ender

18       that on an operationa l basis runs things.              So -- so you

19       don't need consent under A.         In the specific circumstances

20       enumerated under B, which are eleven, eleven circumstances,

21       it's on Page 160 and 161.

22                   THE COURT:   Wait a minute.          Under A, the agent,

23       with the consent of each borrower only can modify or

24       supplement the agreement, cure any ambiguity.

25                   MR. K.ASOWITZ:   That's separate.
                      Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 16 of 46



                          PROCEEDINGS                                   15
 1                  THE COURT: A requires consent.

 2                  MR. KASOWITZ:     No, Your Honor.        That's dealing

 3       only with -- that's dealing with something else.              It's the

 4       first part,     "Subject to the additional requirements of

 5       Sections 10.5B and 10.5C, no amendment, modification,

 6       termination or waiver of any provision of the credit

 7       documents or consent to any departure by any credit party

 8       therefrom shall in any event be effective without the

 9       written concurrence of the requisite lenders."

10                  THE COURT:    Right.     Okay.

11                  MR. KASOWITZ:     Those are the people who own over

12       50 percent of -- of the debt.

13                  THE COURT:    And plaintiff's a requisite lender;

14       correct?

15                  MR. KASOWITZ:      Plaintiffs are not requisite

16       lenders.

17                  THE COURT:    Not.

18                  MR. KASOWITZ:      They don't own it.

19                  THE COURT:    Only affected lender.

20                  MR. KASOWITZ:      That's -- they claim to be affected

21       lenders, but they're not.

22                  For the fourth amendment, Your Honor, the

23       requisite lender was ConVest.          And ConVest had

24       transferred -- had entered into an arrangement whereby

25       Yucaipa, which is purchased debt to bring it over
                     Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 17 of 46



                         PROCEEDINGS                                    16

 1       50 percent had b e come the requisite lender.

 2                 The plaintiffs claim that that was invalid

 3       because the term -- because the term that I mentioned

 4       before,   "Term Loan Exposure," had changed.            There was

 5       never any change in the definition of "requisite lender."

 6                 THE COURT:     Plaintiff, what's the language either

 7       in     let's look at Exhibit 4, since that's the --

 8                 MR. WARD :    Your Honor, I have to backtrack just a

 9       second to tell you here's the problem:             If you look at

10       10.5B, it doesn't require that there be an actual change in

11       the definition.     Because if you look at 10.5B but not

12       Roman-ette X but the preface to it, it says,             "If the effect

13       thereof would amend the definition of 'Requisite Lender.'"

14                 And, Your Honor, if you stay on the credit

15       agreement and look at Page 43, the definition of

16       "Requisite Lende r ," which we we've been talking about

17       here, that's on Page 41 actua l ly, if you can go to that,

18       Your Honor.

19                 THE COURT:     Gi ve me a moment .

20                 MR. WARD:     Now, remember, on 10.5B it's not a

21       change to the de f inition itse l f,     it's a change which has

22       the effect of.

23                 THE COURT:     Okay.

24                 MR. WARD:     And , Your Honor

25                 MR. KASOWITZ:      I disagree.
                    Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22    Filed 05/02/20   Page 18 of 46



                          PROCEEDINGS                         17
 1                  MR. WARD: I'm sorry, can we -- I'm sorry, please,

 2        Your Honor --

 3                  MR. KASOWITZ:       I disagree, Your Honor.

 4                  MR. WARD:    Your Honor, may I continue?

 5                  THE COURT:    Hang on.

 6                  Requisite Lenders - -

 7                  MR. WARD:    Requisite lender is on Page 41.

 8                  THE COURT:        '"Requisite Lenders' means one or more

 9        lenders having or holding term loan exposures."

10                  MR. WARD:    That's the key term, Your Honor.              And

11        then continue,    "Representing more than 50 percent of the

12        sum of," Roman - ette I,      "the aggregate term loan exposure."

13                  What happened is in the fourth amendment they

14        changed the definition of term loan exposure.                 And I have

15        to do a litt l e bit of a sidelight and I'll do it in

16        thirty seconds.

17                  THE COURT:    What paragraph on the fourth

18        amendment?

19                  MR. WARD:    The paragraph on the fourth amendment,

20       Your Honor.      But we have to go to the third amendment

21        first.

22                  THE COURT:    Okay.

23                  MR. WARD:    Because there's a third amendment, Your

24       Honor.    Here's what happened:         Your Honor, Yucaipa, who is

25        the client -- the defendant here, was the sponsor of Allied
                       Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 19 of 46



                         PROCEEDINGS                        18
 1       could not be a lender, could not be a requisite lender

 2       because it's the senior debt -- a senior equity holder of

 3       Allied.   So what happened is they were prevented from

 4       taking over the debt for obvious reasons.              If they took

 5       over the debt and they controlled the equity, the rest of

 6       the debtors would never get paid.

 7                 THE COURT:     Sure.

 8                 MR . WARD:    But in the third amendment they were

 9       allowed to buy some debt.         But it's what I called neutered

10       debt, Your Honor, because in the third amendment this debt

11       is not allowed to vote.        The definition of "Term Loan

12       Exposure" is amended in the third amendment to say that

13       "Any debt owned by Yucaipa cannot be counted in connection

14       with any voting provision . "

15                 THE COURT:     All right.

16                 MR. WARD:     The definit i on of "Requisite Lender" is

17       a vot ing provis i on, and they cou l d only buy as much as

18       25 percent; they need 50 percent to become the requisite

19       lender.

20                 THE COURT:     Right.

21                 MR. WARD:     So here's what happened:              In the third

22       amendment my c lients were not affected because, although

23       now Yucaipa is a ll owed to buy debt,         it's allowed to buy

24       some debt, it can't use the debt for anything.                 That's why

25       I called it neutered.        It can't vote it, it doesn't count
                    Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20    Page 20 of 46



                        PROCEEDINGS                                      19
 1       for term loan exposure.

 2                 THE COURT:     No harm no fowl.

 3                 MR. WARD:     It can't        now, what happens, though,

 4       is in the fourth amendment -- and what happened here is

 5       Yucaipa did in two steps what they were prohibited in doing

 6       from one step -- and the fourth amendment they took away

 7       all those restrictions.        In other words, in the third

 8       amendment Yucaipa is allowed to buy debt for the first

 9       time, but neutered debt with no right to vote, where the

10       definition of "Term Loan Exposure" is changed to say it

11       doesn't count for the "Requisite Lender" provision.

12                 And in the fourth amendment, though, they do a

13       little slight of hand, they take away the provisions that

14       say you can't vote it and they take away the limitation

15       on term loan exposure.

16                 And, remember, 10.5B says "The effect thereof."

17       And what's important, Your Honor,             is it's not only 10.5A

18       and B, it's also 10.5C.        10.5C requires affected lender

19       consent if the definition is changed.              That's different

20       from 10.5 B.     10.5B goes the extra mile, it says,           "If the

21       effect of the amendment is to change the definition."

22       10.5C says "If the definition is changed."

23                 As Your Honor knows, under the cannons of

24       construction, you have to give full effect to all the

25       language in an agreement.        10.5B makes the very definite
                    Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 21 of 46



                         PROCEEDINGS                        20
 1       point, definitive point, of saying that it's not only if

 2       the amendment changes but if it's the amendment has the

 3       effect of changing the definition.

 4                 Now, the definition of "Requisite Lender," which

 5       I showed you, Your Honor, on Page 41, contains the term

 6       "Term Loan Exposure."        That determines how you become a

 7       requisite lender.      Because, if your debt doesn't count,

 8       and under the third amendment, Your Honor, Yucaipa's debt

 9       didn't count, it was neutered debt.            If your debt doesn't

10       count, you can't become the requisite lender.

11                 And, by the way, what is the requisite lender?

12       It's the lender that controls the debt.             There are so

13       many provisions, and we cite them in our brief, where the

14       sole purpose of the requisite lender , Your Honor, is to

15       vote; it's to give consents, such as under 10.5A; it's to

16       act on remedies when there's an event of default.             The

17       requisite lender is the voting entity that controls the

18       debt.

19                 So what happened is in the third amendment

20       Yucaipa was given the ability to buy debt, but with no

21       voting restrictions and with a -- with no voting rights

22       and with a restriction on term loan exposure saying,

23       "Your definition of -- term loan exposure does not count

24       for any voting provision."

25                 THE COURT:     I got it.      I got to.
                    Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 22 of 46



                         PROCEEDINGS                                     21
 1                 MR. KASOWITZ:  May I, Your Honor?

 2                 THE COURT:     Defendant, you've got a problem.

 3                 MR. KASOWITZ:      No we don't, Your Honor.          The

 4       reason we don't have a problem here --

 5                 THE COURT:     You do with me.         Go ahead.

 6                 MR. KASOWITZ:      Well, the reason we shouldn't have

 7       a problem, Your Honor, is because everything that counsel

 8       just said about the definition of "Requisite Lender" is

 9       untrue.

10                  "Requisite Lender" -- the definition of

11       "Requisite" -- First of all, there was no change to the

12       definition of "Term Loan Exposure."            No change in the

13       definition whatsoever.        Nothing that affected it, no

14       change whatsoever.

15                 Secondly, Your Honor

16                 THE COURT:     What did the language , then, in lOB

17        "Shall be effective, if the--" that the amendment will not

18       be effective if the effect would amend the definition.               It

19       doesn't say "Amend the definition."              "If the effect would

20       amend the definition of 'Requisite Lender.'"

21                 MR. KASOWITZ:       But the effect has to still amend

22       the definition.

23                 THE COURT:     Now a requisite lender can be an

24       equity holder.

25                 MR. KASOW ITZ :     Yes, Your Honor.        But --
                     Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20    Page 23 of 46



                           PROCEEDINGS                                    22

 1                   THE COURT: That's a big deal.

 2                   MR. KASOWITZ:     But there was no change in the

 3       definition.     There was no change in the definition of

 4        "Requisite Lender."

 5                   THE COURT:   Strike three.         Move on to another

 6        subject.    You've just lost that argument.

 7                   MR. KASOWITZ:     Your Honor, if I could.

 8                   THE COURT:   Believe me, you've just lost it.

 9                   MR. KASOWITZ:     If I could, Your Honor?          If I

10       could, please?

11                   THE COURT:   Go ahead.

12                   MR. KASOWITZ:     The -- the counsel's argument

13       wholly depends on the argument that the power -- that the

14       qualifications for and job of a requisite lender depend on

15       voting.     That's the i r argument.      It all depends on voting .

16        If you look on Pages 8 through 9 of their brief, they

17        couldn't say it any more c l early,          "The rights from which

18       defendants were expressly denied under the third amendment

19        to be disregarded from any provision of this agreement

20       relating to the voting rights of lenders are precisely the

21        types of rights vested in the requisite lenders under the

22       credit agreement; IE, the ability to consent to certain

23       amendments, waivers, et cetera, under Section 10.5B.

24       Without this author i ty and the voting power to back it up,

25        the requisite l enders would have no ability to perform the
                      Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 24 of 46



                        PROCEEDINGS                                       23

 1       functions contemplated by the credit agreement.

 2                   "Defendant's argument that they could be

 3       requisite lenders but not vote is thus disingenuous and

 4       overly technical.        The entire purpose of being requisite

 5       lenders is so you can exercise voting rights associated

 6       with more than 50 percent of the debt in respect of

 7       waivers, consent rights and the like to be requisite

 8       lenders in name only, with no ability to act improperly ,

 9       elevates form over substance."

10                   Your Honor, that is just flat wrong under this

11       credit agreement.        If you look back to -- if you look

12       book to lOB --

13                   THE COURT:     Yes.

14                   MR. KASOWITZ:           back on lOB, when you look at

15        lOB you'll see that in lOA there are a whole number of acts

16       that the requisite l enders may take without -- without

17       consulting anyone else.           They make those decisions

18       themse lves.

19                   With respect to lOB, that's a requirement that

20       others vote but not that the requisite lenders vote.

21       So -- so it's abso l utely -- it's very, very clear from

22                   THE COURT:     I'm not following you.        And I think

23        I'm not following you because what you're saying is not

24        logical.

25                   MR. KASOWITZ:     It's true, Your Honor.          But it's
                      Robert Portas, RPR, CRR
     Case 14-50971-CSS    Doc 466-22   Filed 05/02/20   Page 25 of 46



                           PROCEEDINGS                         24
 1       true.     The definition of "Voting" has nothing to do with a

 2       requisite lender.        We have -- if you look at the powers

 3       that --

 4                   THE COURT:     You've got to be kidding.

 5                   MR. KASOWITZ:      It has nothing to do with it, Your

 6       Honor.     If you look at the powers that the requisite lender

 7       has,    "The requisite lender instructs the agents to act or

 8       refrain from acting."         That's Section 9.3B, Page 152 of the

 9       credit agreement.        It has nothing -- it doesn't speak to

10       voting rights at all.         "The requisite lender may control

11       the exercise of remedies during a non-bankruptcy event of

12       default."       That's section 8.1.

13                   THE COURT:    Are you saying that they don't have

14       the power to make the amendments, modifications or waivers

15       that the plaintiff ' s complaining about?            Of course they do.

16                   MR. KASOWITZ:      They do have the power to do these

17       things, but it doesn't

18                   THE COURT:     They do that by voting.

19                   MR. KASOWITZ:     No, no, this does not involve

20       voting, Your Honor.        I'm going through all of the powers

21       that they have.       The most important power is to instruct

22       the agents to act or refrain from acting .              That has nothing

23       to do with voting, Your Honor.           That's Section 9.3B.      They

24       control the exercise of remedies during a non - bankruptcy

25       event of defau l t. That's Section
                   Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22    Filed 05/02/20   Page 26 of 46



                           PROCEEDINGS                        25
 1                   THE COURT: How do the requisite lenders act as a

 2       group?     They vote on something.        Right?

 3                   MR. KASOWITZ:      Your Honor, here there is no group

 4       of requisite lenders.         There isn't a group.

 5                   THE COURT:    There's just one?

 6                   MR. KASOWITZ:      There's just one.        It's Yucaipa.

 7       It owns more than 50 percent.           It's just one.         There's no

 8       voting.

 9                   THE COURT:    Before Amendment 3, who were the

10       requisite lenders?

11                   MR. KASOWITZ:      Before Amendment 3?

12                   THE COURT:    Before the third amendment.

13                   MR. KASOWITZ:      I think it might have been ConVest.

14       ConVest.

15                   There was a group at one point, then it was

16       ConVest and now it's Yucaipa.           There is no - -

17                   THE COURT:    ConVest sold to Yucaipa?

18                   MR. KASOW I TZ:    Yes.   And so this issue -- this is

19       a -- this is a -- this is a complete misinterpretation of

20       the credit agreement.         Voting rights - - voting rights is

21       only mentioned one place in the whole agreement, Your

22       Honor.     We have scanned the whole agreement, made it

23       searchable, and there's one p l ace, that's 2 --- that's

24       Section 2.22, and that ta l ks about some of the

25       circumstances
                   Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 27 of 46



                          PROCEEDINGS                         26

 1                  THE COURT: Then what is 10.SA speaking of?

 2                  MR . KASOWITZ:    10.5 speaks to the circumstances in

 3       which -- 10.SA speaks to the circumstances in which the

 4       requisite lender may make certain determ i nations, like

 5       amendments, like amending the term,           "Term Loan Exposure,"

 6       by itself, or amending other terms by itself, not

 7       seeking -- not needing to seek the consent of other

 8       parties.     It's very specific as to

 9                  THE COURT:    Is there any limitation in the power

10       of the requisite lender after you get through with

11       Paragraph lOA?

12                  MR. KASOWITZ:     Sure.     If you have -- if you

13       have -- if you have one of the situations that's listed

14       under lOB.

15                  THE COURT:    "Amend, modify, terminate or waive any

16       of the provisions of the credit documents."

17                  MR. KASOWITZ:     Unless --

18                  THE COURT:    You've got a free hand.

19                  MR. KASOWITZ:     No, Your Honor.        Not if one of the

20       situations, one of the e l even situations in lOB is invoked,

21       that's

22                  THE COURT:    That's what the pla i ntiff's trying to

23       invoke.    They're saying,     "My God , what you've done is

24       you've given yourself dictatorial powers with regard to

25       this loan."
                   Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22    Filed 05/02/20   Page 28 of 46



                           PROCEEDINGS                        27
 1                   MR. KASOWITZ: Your Honor, the same supposed

 2       dictatorial powers with respect to the loan were in the

 3       possession of ConVest prior to the sale --

 4                   THE COURT:    But ConVest did not have the advantage

 5       of Amendments 3 and 4.

 6                   MR. KASOWITZ:     Pardon me?

 7                   THE COURT:    ConVest did not have the advantage of

 8       Amendments 3 and 4.       They had not acquired the equity

 9       position.

10                   MR. WARD:    That's right.

11                   MR. KASOWITZ :    But there was nothing --

12                   THE COURT:    That makes all the difference in the

13       world.

14                   MR. K.ASOW ITZ:   Your Honor, there's nothing in the

15       credit agreement which prohibited the acquisition of

16       equity.     There is nothing.      In fact, Your Honor,

17       Amendment 3 was very specific about saying that Yucaipa

18       could go

19                   THE COURT:    Then why did you have Amendments 3 and

20       4?   If there was nothing to stop your client from acquiring

21       the equity position and voting it, why Amendment -- why the

22       third amendment and why the fourth amendment?                  They're

23       meaningless.

24                   MR. KASOWITZ:     No, Your Honor, they weren't

25       meaningless.      Because as part of the third, Yucaipa was
                      Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22     Filed 05/02/20   Page 29 of 46



                         PROCEEDINGS                                      28
 1       able to acquire some debt.

 2                   THE COURT:    Let's talk about res judicata and

 3       collateral estoppel.          On this issue you've lost already.

 4       Go ahead.

 5                   MR. KASOWITZ:       Well, Your Honor, there's a whole

 6       list of -- there's a whole list of powers and authorities

 7       that this --

 8                   THE COURT:    Counselor, if you're not going to go

 9       on to res judicata and collateral estoppel I'll take the

10       next motion.

11                   MR. KASOWITZ:       Res judicata, Your Honor:        If it

12       is -- if it is the case that the agent, that CIT was acting

13       in a representative capacity, then there is a -- then there

14       is a -- an argument that the outcome of the Georgia

15       action

16                   THE COURT:    What you're basically saying is that

17       the plaintiff or plaintiffs consented to the withdrawal of

18       that.    Was it a defense that CIT was asserting in Georgia?

19                   MR. K.ASOWITZ:      I'm not saying that -- I'm saying

20       that they were bound by what CIT did.

21                   THE COURT:    CIT settled the case against your

22       client in Georgia; right?

23                   MR. K.ASOWI TZ:     It did, Your Honor.        And it was

24       authorized to do it.          And there are issues of fact.        There

25       are issues of fact as to that.
                      Robert Portas, RPR, CRR
     Case 14-50971-CSS    Doc 466-22    Filed 05/02/20   Page 30 of 46



                         PROCEEDINGS                        29

 1                 THE COURT: Were there benefits that enured to the

 2       plaintiff?      Was the plaintiff a party to that settlement?

 3       Other than -- How many principals did CIT represent as

 4       agent?

 5                 MR . KASOWITZ:       It represented --

 6                 THE COURT:      All of them, right?

 7                 MR. KASOWITZ:        Yes.

 8                 THE COURT:      Okay.

 9                 MR. KASOWITZ:        All the lenders.        All the term loan

10       lenders, Your Honor.

11                 THE COURT:      But did the plaintiff have a claim in

12       that action?

13                 MR. KASOWITZ:        The plaintiff had a -- the

14       plaintiff was a de f e n dant and it had counterclaims in that

15       action against Yuca i pa.       And the counterclaims

16                 THE COURT:      You're saying no.

17                 MR. WARD:      No.    They were not in that action.

18                 MR. KASOWI TZ:       I 'm sorry.      Represented by CIT.

19                 THE COURT:      Wait, wait, wait.

20                 MR. KASOW I TZ:      The plaintiffs

21                 THE COURT:      Ho l d, Ho l d, hold.

22                 CIT can be sued in a representative capacity, in

23       which case you saw whoever, A, Band C.                By suing CIT you

24       make it known to A, Band C that they're being sued

25       through CIT.
                   Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20    Page 31 of 46



                          PROCEEDINGS                         30
 1                 Were these plaintiffs aware that they were

 2       parties to that action through CIT?

 3                 MR. KASOWITZ:      They were aware that CIT was a

 4       defendant and a counterclaim plaintiff in both --

 5                 THE COURT:     My agent can be sued in Brooklyn in

 6       some sort of a case, it doesn't involve me, doesn't                   I 'm

 7       not a claimant in that case or I'm not a defendant.              I

 8       don't care.     It doesn't bind me.           Is that what happened

 9       here?   Or was there a claim where a defense is being

10       asserted by these --

11                 MR. KASOWITZ:      Yes, but they admitted to being

12       bound, Your Honor .     We have a raft of statements from the

13       clients, from their lawyers, sworn statements that they

14       admitted to being bound .       We have statements from --

15                 THE COURT :    I don't understand how you can be

16       bound to somethi ng in which you're not interested.             First

17       there has to be an i nterest in this l itigation that was

18       going on in Georgia, and I know nothing about it.

19                 MR. KASOWITZ:      The litigation going on in Georgia,

20       Your Honor, is precise l y the same as the litigation tha t is

21       going on here.     I t's precisely the same.          It was a claim as

22       to whether or not t h e fourth amendment was valid.            The --

23       the -- the plaintiffs here were - - the case went on for two

24       years, Your Honor.      The plaintiffs here --

25                 THE COURT:     Who was the plaintiff in the Georgia
                    Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 32 of 46



                            PROCEEDINGS                                31
 1       action?

 2                  MR . KASOWITZ:    The plaintiffs in the Georgia

 3       action were Yucaipa.

 4                  THE COURT:    Okay.

 5                  MR. KASOWITZ:     They sued CIT --

 6                  THE COURT:    For declaratory judgment?

 7                  MR. KASOWITZ:     They sued CIT for declaratory

 8       judgment, correct.      They sued CIT both in its own

 9       individual -- I'm sorry, it's Yucaipa and Allied, Your

10       Honor.    And they sued CIT, quote, as administrative agent.

11       Administrative agent for these lenders, Your Honor, who

12       include the plaintiffs here.         The lenders -- the case went

13       on for two years.

14                  THE COURT:    Hold the phone.         Just -- I want to go

15       slower.

16                  Procedural l y, how does that satisfy the

17       plaintiff's rights to be made aware of this proceeding

18       that you say affects their rights and obligations under

19       this agreement?

20                  MR. KASOWITZ:     They were aware of the proceeding,

21       Your Honor.

22                  THE COURT:    How?    Were they served with papers?

23                  MR. KASOWITZ:     They weren't served with papers.

24       They were knowl edgeable about it.            They were deposed in the

25       proceeding.
                   Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 33 of 46



                          PROCEEDINGS                                  32

 1                  THE COURT: Okay.

 2                  MR. KASOWITZ:     The plaintiffs were deposed in the

 3       proceeding, they were knowledgeable about the proceeding,

 4       they consulted with Yucaipa about the proceeding.             There

 5       was no doubt about that.        There are no -- there is clear

 6       that they had open knowledge about it.

 7                  THE COURT:    What was the -- what was the claim

 8       that you were asserted against these plaintiffs in that

 9       action?

10                  MR. KASOWITZ:     The claim was that the fourth --

11       the claim was that the fourth amendment was valid, Your

12       Honor.    And so - - and there was a declaratory judgment

13       action.    These plaintiffs knew about it, were familiar with

14       it, were deposed in it.       And, of course --

15                  THE COURT:    I don't understand.         Why weren't they

16       named?    This is what really puzzles me.

17                  MR. KASOWITZ:     Because CIT

18                  THE COURT:    You didn't even name CIT as agent for

19       the plaintiffs?     You just sued CIT?

20                  MR. KASOWITZ:     We sued CIT in their representative

21       capacity as administrative agent for all of -- for all of

22       the lenders.     Of course, Your Honor .        And a declaration --

23       Your Honor, a declaration as to the validity of that fourth

24       amendment would have impacted, obviously, on these

25       plaintiffs, one way or the other.             If it was upheld as
                     Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 34 of 46



                         PROCEEDINGS                                   33
 1       being valid, the n it was valid.

 2                 THE COURT:     Plaintiffs hopping off the seat.          He

 3       wants to speak.

 4                 MR. WARD:     I can resolve the res judicata issue in

 5       two minutes, Your Honor.

 6                 THE COURT:     You got it.

 7                 MR. WARD:     Would you please look at Grant

 8       Affidavit, Exhibit I .       That is the settlement agreement

 9       that Mr . Kasowitz' clients.        The Grant Affidavit is Yucaipa

10       papers, Your Honor, Exhibit I.          That is the settlement

11       agreement in the Giorgia action.

12                 In addition, as Your Honor's doing that, the

13       caption of the Georgia action only sues CIT itself, it

14       doesn't say "As agents," and the paragraphs therein don't

15       say anything about agent.        But, most importantly, Your

16       Honor, if you are on Exhibit I --

17                 THE COURT:     Yes.

18                 MR. WARD :    -- please go to Page 5.

19                 And, Your Honor, you may have to backtrack a

20       litt l e and see that that Paragraph 1 than you're looking

21       at which starts at Page 2 says,         "Mutual genera l releases:

22       This is the settlement agreement of the Georgia action

23       between Yucaipa and Allied as plaintiffs and CIT as

24       defendant."

25                 Look at Paragraph l B, which is on Page 5, about
                    Robe rt Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 35 of 46



                         PROCEEDINGS                                        34

 1       ten lines down on t h a t Page 5 - -

 2                 THE COURT:     Right.

 3                 MR. WARD:     - - where it starts saying,            "Amended

 4       through the fourth amendment."          Do you see that line, Your

 5       Honor?   "Amended"?     The sentence right after in that line.

 6       "This limited release."          You see that, Your Honor?

 7                 THE COURT:     Yes .

 8                 MR . WARD:    "This limited release is made solely by

 9       CIT and its personal representatives, successors and

10       assigns on its own behal f and not in a representative

11       capacity on b e half of any other persons and does not

12       constitute a release by any other person."              It could not

13       have bound my client.

14                 But it gets even better.            Look at Paragraph lD,

15       Your Honor, on the next page.          Paragraph lD:          "For the

16       avoidance of doubt, and notwithstanding anything herein

17       to the contrary, nothing in this agreement shall release

18       any claims, act i ons, causes of actions, demands for

19       damages, costs," et cetera, et cetera, down five lines,

20       "whatsoever be l onging to any person or entity other than

21       the parties to this agreement and each of their personal

22       representatives, successors and assigns and ConVest.                11




23                 The part i es to this agreement, Your Honor, just

24       look at the page:      Yucaipa, All ied, CIT.        Not my clients.

25       Even if CIT d i d represent my c li ents, which they did not,
                    Robert Portas, RPR, CRR
     Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 36 of 46



                         PROCEEDINGS                                     35

 1       they settled on their own behalf.

 2                 MR. KASOWITZ:       Your Honor, there was -- there

 3       was -- merely because releases were not obtained does not

 4       resolve that issue.       The settlement was -- the settlement

 5       was for the purpose of resolving the case in both the

 6       individual capacity

 7                 THE COURT:      Wasn't the settlement papered up?

 8                 MR. KASOWITZ:       The settlement

 9                 MR. WARD:      That's it.

10                 MR. KASOWITZ:       The settlement was papered up.

11       Releases were given, but there were other claims,

12       potentially, that may have existed between Yucaipa and

13       between these plaintiffs.

14                  THE COURT:    And apparently they weren't resolved.

15                 MR. KASOWITZ:       Pardon me?

16                 THE COURT:     Apparently they weren't resolved.

17                 MR. KASOWITZ:       There are other claims that weren't

18       resolved, which is part of the reason --

19                 THE COURT:      Look, res judicata or collateral

20       estoppel requires either a judgment or a settlement that

21       covers the claim.       Do you have a judgment?         No.   Do you

22       have a settlement?

23                 MR. KASOWITZ:       Yes.

24                 THE COURT:     Apparently not.

25                 MR. KASOWITZ:       We do have a consent judgment that
                     Robert Portas, RPR, CRR
     Case 14-50971-CSS      Doc 466-22    Filed 05/02/20   Page 37 of 46



                         PROCEEDINGS                                            36
 1       covers this claim.

 2                    THE COURT:      No, but it says it doesn't.              It says,

 3        ''This limited release is made solely by CIT and on its own

 4       behalf, not in a representative capacity."                  Your whole

 5       argument was that you were suing CIT in a representative

 6       capacity.

 7                    MR. KASOWITZ:        We were, Your Honor.            And just

 8       because the release was not --

 9                    THE   COURT:    Plaintiff, plaintiff, plaintiff ... ?

10                    MR. WARD:      Yes, Your Honor?

11                    THE COURT:      Congratulations.

12                    MR. WARD:      Thank you.

13                    THE COURT:      You won.

14                    MR. WARD:      Thank you.

15                    MR. HARRIS:        Thank you, Your Honor.

16                    THE COURT:      You'll get a written decision out of

17        this one.

18                    MR. WARD:      Thank you, Your Honor.

19                    THE COURT:      Thank you.

20                    (Whereupon, the above-captioned proceedings

21             were conc l uded.)

22                                      oOo
                                 (It is hereby certified that the
23                               (foregoin is a true and accurate
                                 (transcri   of the p oceedings.
24                               (
                                 (
25                            (       ROBERT PORT~S, RPR, CRR
                       Robert ~ortas,s~~~~rcR~urt Reporter
 Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 38 of 46




WORD INDEX
                                                                                    about [25]        5/3 6/24 9/14 11/8 ahead [4]               5/4 21/5 22/11 28/4
                 Case 14-50971-CSS                                                  Doc
                                                                                     11 /9466-22
                                                                                             11 / 10 11Filed
                                                                                                           / 11 11  05/02/20
                                                                                                                      /24 1 3/2 5 Page    39 of2/6
                                                                                                                                   all [24]      46 3/14 4/19 8/6
 'requisite [4]                                     5/18 16/13                       14 /3 16/16 21 /8 24/15 25/24                  12 / 1 8 13/9 13 /12 13/17 14/1
    17/8 21/20                                                                       27 / 17 28/2 30 /18 31/24 32/3                 14/3 14/4 18/15 19/7 19/24
                                                                                     32/4 32/5 32/6 32/13 33/15                     21/11 22/15 24/10 24/20
                                                                                     33/25                                          27/12 29/6 29/9 29/9 32/21
 --------------------------------,~- - i~1X 13<151/ 20                                                                              32/21
    1/2 1/9                                                                         above - captioned [1]             36/20        alle ged [ 1]    7/23
                                                                                    absolute l y [2]         9/2 23/21             ALLIANCE [2]      1/7 1/7
1--·~~~~~~~~~~~~~~--1accu rate [1]                                                                        36/23                    Allied [6]     2/22 17/25 18/3
~·~·~·:.:am~e=n::.:d::...a['-'1'-'l'--:.:5~/;...;1~ 8=-~~~~~---tacknowledge [1]                                7/22                 31/9 33/23 34/24
 1                                                                                  acquiesced [1]           8/7                   allowed [5]      18/9 18/11 18/23
1--~ ~ -- - -- -- -- - - ----1acquire [1]                                                               28 /1                       18/23 19/8
 10 [1]                       7/19                                                  acquired [1]          27/8                     already [1]      28/3
 1 0.05 [1]                             5/1                                         acquiring [1]          27/20                   also [3]     13/2 13/6 19/18
 10.5 [5]                            5/1 5/2 5 /8 19 /20                            acqui sition [1]           2 7 /15             although [ 1]     18/22
    26/2                                                                            ac t [7]     2/2 1 8/5 20/16 23/8              ambiguity [ 4]      3/ 25 4/ 1 4/ 10
 10.5A [5]                              13/23 19/17 20/15                            24 / 7 24/22 25/1                              14/24
    26/1 26/3                                                                       acted [1]        7/16                          ambiguous [ 1]      4/ 12
 10.5B [13]                                3/13 4/21 4/24 5/5 acting [6]                              9/20 9/21 1 0/2              amend [6]     16/13 21/18 21/19
     5/9 15/5 16/10 16/11 16/20                                                      24/8 24/22 28/12                               21/20 2 1 /21 26/15
     19/16 19/20 19/25 22/23                                                        action [26]         2/1 5 2/15 3/7             amended [3]      18/12 34/3 34/5
 10.5C [4]                              15/5 19 /18 1 9/18                           6/17 6 /20 6/21 6/22 7 / 1 7 /2               amending [3]      3/12 26/5 26/6
     19/22                                                                           7 /9 7/17 8/ 11 9/2 4 10 /3                   amendment [61]
 10019 - 6 7 99 [1]                                 1/21                             28/ 15 29 / 12 29 / 15 29/17 30/2 Amendment 3 [1]                    27/17
 10022 [1 ]                             1/16                                         31/1 31/3 32/9 32/13 33/11                    amendments [8]       13/22 13/25
 10A [2]                          23/15 26/11                                        33/13 33/22                                    22/23 24/14 26/5 27/5 27/8
 lOB [7]                          21/16 23/12 23/14                                 act i ons [2]       34/18 34/ 18                27/19
     2 3 / 15 2 3 / 1 9 2 6 / 14 2 6 / 2 O                                          acts [ 1]     2 3 / 15                         AMERICAN [2]      1 /7 1/7
 12 [1]                       1/6                                                   actual [2]        10/14 16/10                  among [ 1 ]   3/ 16
 152 [l]                           24/8                                             actually [1]          16 / 17                  amounts [1]      4/6
 159 [2]                           5/7 5/8                                          ADAM [2 ]      1 /18 1 / 23                    another [1]      22/5
 160 [3]                           5/2 5/5 14/21                                    addition [1]          33/12                    answered [1]      3/3
 161 [1]                           14 /2 1                                          addi t i onal [1]        15 /4                 any [21]     4/9 6/14 6/15 10/16
 1633 [1]                             1/21                                          address [2]         9/15 10 / 13                14 /24 15/6 15 /7 15/7 15/8
 19 [2]                       1/11 7/14                                             administrative [7]              7 /6 7/21       1 6/5 18/13 18/14 20/24 22/17
 lB [l]                       33/25                                                  8 / 1 8/14 31/10 31/11 32/21                   22/19 26/9 26/15 34/11 34/12
~1::.:D:;,,,_J[~2~l.._:.:3;..4~/~1~4-=-~3~4~/:.:l:.:5;....._ _ _ ____,admissions [3]                         6/20 6/23 7/7          34/18 34/20
 2                                                                                  admit [ 2 ]      7/ 5 12/ 7                    anymore [1]      8/18
1 - - - - - - - - - - - - - - - - - - - 1 a d m i t t e d [3]                                             8/4 30/11 30/14          anyone [1]     23/17
 2.22 [1]                             25/24                                         advantage [2]          27 /4 27/7              anything [4]      12/4 18/24 33/15
 2001 [1]                             4/2                                           affecte d [11]         3/14 3/ 16 5 /6          34/16
 2005-1 [1]                                1/3                                       5/12 14 / 4 14 / 14 15 / 19 15/20             apologize [1]       10/12
 2012 [1]                             1 /11                                          18/22 19/18 21/13                             apparently [4]       8/17 35/14
~2::.:5;.....:;.;:
            pe::.:r:.:c::.:e=n;;.;t~['-'1'-'l'--:.:1:;..8;;;./...;;;.
                                                                  l ..;;..
                                                                      8 _ _ _ ____, aff ects [ 1]       31/ 18                      35/16 35/24
                                                                                    affidavit [4]          4/25 8/2 33/8           Appeals [1]      4/2
 3
                                                                                     33/9                                          application [2]        3/22 3/22
~3::.:2::.:1::.:1:;,,,_J[~l~.l.._:.:6~/;...;l:;..2= - - - - -- -----,affirmative [9]                           6/9 6/10 9/13 appropriate [1]              3/22
 4                                                                                   10/10 10 / 11 1 0/ 13 1 0/15                  are [21]     2/21 3/16 6/8 8/25
                                                                                     10/16 11 / 1 6                                 1 0/ 15 10 /17 10/24 11/19
 41 [3]                       16/17 17/7 20/ 5                                      after [6]        8/24 9/4 9/6 9/11              13/23 14/20 15/11 15/15
 43 [1]                       16 / 15                                                26/10 34/5                                     20/12 22/20 23/15 24/13
 5                                                                                  against [5]         1 /6 7/3 28/21              28/24 28/25 32/5 33/16 35/17
                                                                                     29/15 32/8                                    arguing [2]      10/24 11/19
 50 percent [6]                                     15/12 16 /1                     agency [1]        9/1                          argumen t [13]      2/11 9/14 11/7
     17 / 11 18 / 18 23/6 25/7                                                      agent [22]        7 /6 7 /6 7 / 1 0 7/14        11/9 11/20 11/20 22/6 22/12
 53 [1]                       1/2                                                    7/16 7/21 8/1 8/14 8/15 8/18                   22/13 22/15 23/2 28/14 36/5
 6                                                                                   8/20 9 / 20 9/2 1 14 / 22 28/12               arrangement [1]        15 /24
                                                                                     29/4 30/5 31/10 31 /11 32/18                  as [49]
 60 [1]                       1/10                                                   32/21 33/15                                   asserted [3]      7/3 30/10 32/8
 650150/12 [1]                                     1/6                              agents [3]        24/7 24/22 33/14             asserting [3]       2/15 8/11 28/18
~6:.:7:.:9:.:9;...J['-'l~l-....cl~/:.:2:;..l= - - - -- ------,aggregate [1]                                17 /12                  assigns [2]      34/10 34/22
 8                                                                                  agree [4]        11 / 4 11 /6 12 /4            associated [1]       23/5
1-------------------,                                                                13 / 11                                       at [26]     4/8 5/16 6/13 7/14
~8;...;•....clc........:[..cl'-']--2- 4-'/_l_2- -- - - - - - - - - 1 agreed [ 1]                      13/ 10                        7 /19 7/20 11 /11 13 /5 13/9
 9                                                                                  agreement [ 28]          3/3 3/10 3/14          13/17 13/21 16/7 16/9 16/11
1------------------,                                                                 4 /20 4 / 24 8/21 11 /1 7 11 /20               16 / 15 23/14 24/2 24/6 24/10
 9 .3B [2]                            24/ 8 24 / 23                                  13 / 22 14 /24 16 / 15 19 /25                  25/15 33/7 33/21 33/21 33/25
 919 [l]                          1116                                               22 / 1 9 22 / 22 23 / 1 23 / 11 24/9           34/14 34/24
 A                                                                                   25/20 25/21 25 /22 27/15                      Attorneys [2]       1/15 1/20
                                                                                     31/19 33/8 33/11 33/22 34/17 authorities [1]                         28/6
 ability [4]                                   20/20 22/22 22/25
                                                                                     34/21 34/23                                   authority [2]       8/20 22/24
     23/8
                                                                                    agreements [1]           3/4                   authorized [1]       28/24
 able [ 1 ]                           28/ 1
                                                     27/ 1 1 29/11 30/11 33/15                       concurrence [1]           15/9
A             Case 14-50971-CSS                    Doc
                                                    34/ 1466-22    Filed 05/02/20
                                                          4 35/ 11 36/2                            Page  40 of 46
                                                                                                    conference  [ 3]          9/7 9/7 9/8
Avenue [1]              1/16                             buy [ 6 ]             1 8/9 1 8/ 1 7 1 8/23             confuse [l]       2/8
 avoi dance [1]               34/16                     i-,..;1~8~/~ 2~ "  1 ~9~/ ~8"""""2~0~/~2- 0'--~~~~~----tCongratulations [l]
                                                                        3 -~                                                                 36/11
 aware [5]            3/18 30/1 30/3                                                                             connection [2 ]       2/22 18/13
   31/17 31/20                                          ~c~~~~~~~~~~~~~~~--1consent [22] 3/14 3/17 5/11
                                    /1_3~ 1-9~/_1_4~~--1C.R.R [l ]
~a_w_a...._v~[~3~]~_1_9- /_6~ 1~ 9 ...._                                            1 /2 4                        5/14 9/23 12/ 1 8 13/8 13/8
 B                                                       called [SJ                   2/22 8/7 9/8 18/9           13/12 14/1 14/3 14/9 14/11
                                                              18/25                                               14/19 14/23 15/1 15/7 19/19
 back [SJ           10/14 10/21 22/24                    came [ l J              8 / 13                           22/22 23/7 26/7 35/25
   23/11 23/14                                           can [12]                3/3 5/11 10/14 14/23 consented [l]                   28/17
 background [1]                 5/22                          1 6/ 17 1 7 /1 2 1 /23 23/5 29/22                  conse n t s [ l]   20/15
 backtrack [2]                16/8 33/19                      30/5 30/15 33/4                                    consi s tent [ 2 ]    7/20 7/25
 bankruptcy [2]                 24/11 24/24              can ' t [6]                12/4 18/24 18/25             con sti tute [l ]     34/12
 bars [1 ]          9/24                                      19/3 19/14 20/10                                   con s tructi on [ 3 ]    3/1 3/7
 based ( 2 ]          6/10 6/12                          can nons [1]                    19/23                    19/24
 basica lly [1]               28/16                      cannot [1]                   18/13                      constr ue [l]      3/23
 basi s [1]           14/18                              capacity [9]                      8/12 8/ 1 5 28/13     consulted [l]        32/4
 BDCM [1]           1/3                                       29/22 32/21 34/11 35/6 36/4                        consulting [ l ]      23/17
 be [29]          3/3 3/19 4/17 5/12                          36/6                                               conta i ns [ l ]   20/5
   5/14 6/18 9/ 1 9/7 9/10 9/2 1                         caption [1]                      33/ 1 3                contemplated [ 1]        23/1
   14/4 15/8 15/20 16/10 18/1                            capti oned [1]                      36/20               continue [2 ]      17/4 17/11
   18/1 18/13 21/17 21/18 21/23 care [ 1 J 3 0 / 8                                                               contract [ 12]       2/17 3/1 3/6
   22/19 23/2 23/7 24/4 29/22                             car t [ 2 ]            4/7 1 1/2                        3/20 3/23 4/1 4/ 1 1 4/12 6/4
   30/5 30/15 30/17 31/17                                case [18]                  2/20 2/25 3/5 3/7             9/14 11/10 11/13
 bear s [1]           13/2                                    4/2 7/19 7/20 8/16 9/24                            contr acts [ l ]     4/6
 because [ 21]               10/13 10/17 1 1/1                10/11 28/ 1 2 28/21 29/23 30/6 contrac tual [ l ]                         4/9
   12/13 13/2 13/15 13/17 16/3                                30/ 7 30/23 3 1 /12 35/5                           contra ry [l]      34/17
   16/3 16/11 17/23 18/2 18/10                           case --whether [1]                          9/2 4       control [2]       24/10 24/24
   18/22 20/7 21/7 23/23 27/25                           cause [ 1 ]                2/1 5                        controlled [ 1 ]      18/5
   32/17 35/3 36/8                                       cause s [1]                  34/18                      controls [4]       4/20 4/22 20/12
 become [4]             16/1 18/ 1 8 20/6                Centre [ 1 J 1 / 1 0                                     20/17
   20/10                                                 certai n [4]                    2/17 7/5 22/22          ConVes t [ 1 0]    15/23 15/23
 been [7]           6/22 7/2 9/3 12/16                        26/4                                                25/13 25/14 25/16 25/17 27/3
   12/18 16/16 25/13                                     certifi ed [1]                      36/22                27/4 27/7 34/22
 befor e (10]              2/23 3/9 4/7 6/4              cetera [ 3]                  22/23 34/19 34/19          corners [ 4 J 3 / 1 9 9 / 15 11 / 1 7
   11/2 12/19 16/4 25/9 25/11                            change (10]                     16/5 16/10 16/21         11/19
   25/12                                                      1 6/2 1 19/21 21/11 2 1 /12                        correct [ 4 ]     14/10 14/15 15/14
 behalf [7]             2/13 8/12 10/2                        2 1 / 1 4 22/2 22/3                                 3 1 /8
   34/10 34/11 35/1 36/4                                 changed [6]                      7/11 16/4 17/14        correct ly [ l ]     13/21
 being [7 ]           9/14 23/4 29/24                         19/10 19/ 1 9 19/22                                costs [1]      34/19
   30/9 30/1 1 30/14 33/ 1                               changes [1]                      20/2                   could [11]       9/1 10/12 18/1
 believe [2]               4/11 22/8                     changing [1]                      20/3                   18/1 18/17 22/7 22/9 22/10
 b e longing [1]              34/20                      CHARLES [1]                      1/12                    23/2 27/18 34/12
 benefit [1]               8/6                           CI [1]             7/ 1                                 couldn ' t [ 1 ]   22/ 17
 benefits [1]                29/1                         c i rcumstances [6]                        14/3 14/19  counsel [3]       6/5 11/2 21/7
 BENSON [1]             1/19                                  1 4 /20 25/25 26/2 26/3                            counsel's [1]        22/12
 better [1]             34/14                            CIT (41]                                                Counselor [ 1 ]      28/8
 between [3]               33/23 35/12 35/ 1 3 c i te [ 1 ]                      20/ 1 3                         count [ 6]     18/25 19/11 20/7
 b i g [l]        22 / 1                                 CIVIL [1]                  1 /2                          20/9 20/10 20/23
 b i nd [ 1 J 3 O / 8                                    cla im (12)                  10/9 13/14 15/20           counte d [ 1 ]    18/13
 bit [2]          5/4 1 7/15                                  1 6/2 29/11 30/9 30/21 32/7                        counterclaim [2 ]        8/5 30/4
 BLACK [1]            1/3                                     32/ 1 0 32/1 1 3 5 /21 36/ 1                       counterclaims [4 ]        7/3 8/11
 book [ l ]         23/ 12                               claimant [1 ]                     30/7                   29/14 29/15
 bor rower [ 1 ]             14/23                       claims [3 ]                  34/18 35/11 35/17          COUNTY [ 1 ]     1/2
 both [5]           8/9 10/24 30/4 31/8 clear [8]                                   4/2 6/ 1 3 8/ 1 9 9/15       course [3]       24/15 32/14 32/22
   35/5                                                       1 1 /15 13/20 23/2 1 32/5                          court [9]      1/1 1/25 2/4 3/9
 bott om [1]             5/17                            clearly [2]                     4 /13 22/17              3/24 3/25 4/2 12/7 36/25
 bound [5]            28/20 30/ 1 2 30/14                clien t [5]                  7 / 7 17/25 27/20          covers [ 2 ]     35/21 36/1
   30/16 34/13                                                28/ 2 2 34/ 1 3                                    create [2 ]      3/25 10/16
 breach [l]             8/8                              clients [6]                      3/16 18/22 30/13       credit [16]       3/3 3/10 3/13
 brief [2]            20/13 22/16                             33/9 34/24 34/25                                    4/20 4/24 13/22 15/6 15/7
 bring [ l ]          15/25                              CLO [1]               1/3                                16/14 22/22 23/1 23/11 24/9
 Broadway [1]                1/21                        closed [ 1]                  7/ 17                       25/20 26/16 27/15
 broke [ 1 J 9 / 12                                      collateral [3 ]                       28/3 28/9         CRR [ l ]   36/25
 Br ookl yn [1]              30/5                             35/19                                              cure [ 1 ]    14/24
 brought [l]               6/22                          come [2]                1 0/20 13/14
 but (37]           6/12 6/17 7/18 8/13                  commence [1]                      2/8
                                                                                                                 D
   8/20 8/23 8/25 9/2 9/14 11/7 company [1]                                              2/22                    damages [ 1]      34/19
   12/2 13/1 13/20 15/21 16/11                           compl aining [2]                         11/24 24/15    DAVID [ 2]     1/22 1/23
   16/12 17/20 18/8 18/9 19/9                            compl a i n t [3]                   7/18 7/20 8/3       days [ 1 J 9 / 11
   20/2 20/20 21/21 21/25 22/2                           complete [1]                      25/ 1 9               deal [4]      11/12 13/3 13/5 22/1
   23/3 23/20 23/25 24/17 27/4                           concluded [1]                       36/21               de al ing [4]     10/9 10/10 15/2
D          Case 14-50971-CSS Doc          35/21 35/25
                                               466-22 Filed
                                                                                        expressly [1]
                                                                              05/02/20 Page   41 of 46
                                                                                                            22/18
1--~~~~~~~~~~~~~~--ldocuments [3]                                     10/17 15/7        extension    [1]    8/2
dealing ... [l]         15/3              26/16                                         extra [1]     19/20
debt (24]      2/22 15/12 15/25          does [6]      14/8 20/23 24/19                 extrinsic [6]       3/5 3/24 4/7
 18/2 18/4 18/5 18/9 18/10                31/16 34/11 35/3                               4/10 4/16 1 0/16
 18/10 18/13 18/23 18/24                 doesn ' t (13]             1 6/ 1 0 18/25
 18/24 19/8 19/9 20/7 20/8                19/11 20/7 20/9 2 1 / 1 9 24/9
                                                                                        F
 20/9 20/9 20/12 20/18 20/20              24/17 30/6 30/6 30/8 33/14                    fact [9]     4/12 6/8 6/19 8/19
 23/6 28/1                                36/2                                           8/24 10/17 27/16 28/24 28/25
debtors [l]       1 8/6                  doing [2]        19 /5 33/12                   failure [1]      13/12
decision [4]        4/13 4/15 4/17       don't [12]           1 0/5 10/16 11 /6         familiar (1]      32/13
 36/16                                    14 / 19 1 5 / 18 2 l / 3 2 1 / 4 2 4 / 13     fiduciary [ 1]      8 / 15
decisions [l]         23/17               30/8 30/15 32/15 33/ 14                       final [2]     9/22 9/22
declaration [3]          2/16 32/22      done [2]      10/11 26/23                      Financial [l]       4/3
 32/23                                   doubt [3]        7/17 32/5 34/16               find [2]     6/16 7/13
declaratory [4]          3/7 31/6 31/7 down [3]        9/12 34/1 34/19                  fine [1]     8/12
 32/12                                   during [2]           24/11 24/24               finishes [l]      10/20
default [3]       20/16 24/12 24/25 ~d~u~t.,_v~[~l~]~~ 4i...;;../8~~~~~~~~---1first [9]               4/9 7/20 8/3 10/13
defaulting [ l]         5/12             E                                                15/4 17/21 19/8 21/11 30/16
defendant [7]         7/2 17/25 21/2     1--~~~~~~~~~~~~~~----1five [1]                              34/19
 29/14 30/4 30/7 33/24                   each [5]      5/11 11 /4 11/6 14/23 flagrant [1]                 8/7
defendant's [2]           6/9 23/2        34/21                                         flat [ 1 ]   23/ 1O
defendants [7]          1/9 1/20 2/20    easier [l]           2/4                       fleshed [1]      6/15
 4/4 6/3 6/25 22/18                      easy [ l J 1 O/ 14                             flipped [l]      10/11
defending [2]         7/9 8/10           effect [13]              3/12 5/14 6/17        following [3]      14/6 23/22
defense [5]       6/18 10/10 10/12        13/19 16/12 16 /22 19/16                       23/23
 28/18 30/9                               19/21 19/24 20/3 21/18 21/19 foregoing [l]                        36/23
defenses [7]        6/9 6/10 9/14         21/21                                         form [l]     23/9
 10/13 10/15 10/16 11/16                 effective [5]                2/20 5/14 15/8    forward [l]      2/15
definite [ l]       19 / 2 5              21/17 21/18                                   four [5]     3/19 9/11 9/15 11/17
definition (32]          3/ 12 5/18      effectiveness [1]                   3/2         11/19
 11/22 11/25 12/3 12/6 16/5              either [3]           13/9 16 /6 35/20          fourth (21]      2/19 3/2 3/11
 16/11 16/13 16/15 16/21                 elevates [l]               23/9                  5/19 7/23 11/23 13/1 13/14
 17/14 1 8/11 18/16 19 / 1 0             eleven [3]           14/20 14/20 26/20          15/22 17/13 17/17 17/19 19/4
 19/ 1 9 19/21 19/22 20/3 20/4           else [2]      15/3 23/17                         19/6 19/12 27/22 30/22 32/10
 20/23 21/8 21/10 21/12 21/13 entered [1]                         15 /2 4                 32/11 32/23 34/4
 21/18 2 1 /19 21/20 21/22 22/3 entire [1]                    23/4                      fowl [l]     19/2
 22/3 24/1                               entity [2]           20/17 34/20               free (l]     26/18
definitive [l]          20/1             enumerated [1]                14/20            FRIEDMAN [l]      1/20
demands [l]       34/18                  enured [l]           29/1                      full [ l]    19/ 24
denied [3]       6/11 9/4 22/18          equity [6]           18/2 18/5 21/24           functions [1]       23/1
deny [ l]    4 / 13                       27/8 27/16 27/2 1                             FUND [3]     1/3 1/7 1/8
departure [l]        15/7                Erlich [2]           7/8 8/1
                                                                                        G
depend [l]       22/14                   ESQ [7]     1/17 1/17 1/18 1/22
depends [ 2]      2 2 / l 3 22/15         1 /22 1/23 1/23                               gated   [1]   10/8
deposed [3]       31/24 32/2 32/14       estoppel [4]               6/11 28/3 28/9      gathered [1]      3/ 1 9
determination [l]            8/14         35/20                                         gating [3]     6/ 4 6/6 9/25
determinations [2]            13/25 26/4 et [3]    22/23 34/19 34 /19                   general [1]      33/21
determine [l]        4/1                 et cetera [3]                22/23 34/19       Georgia [18]      6/17 6/20 6/21
determines [2]          4/12 20/6         34/19                                           7/1 7/9 7/16 8/11 9/23 9/23
DIAMOND [l]       1/3                    ette [3]      5/16 16/12 1 7/12                 28/14 28/18 28/22 30/18
dictatorial [2]          26/24 27/2      even [4]      12 /16 32/18 34/14                 30/19 30/25 31/2 33/13 33/22
did [12]     13/10 19/5 21/16             34/25                                         get [9]     6/4 10/14 11/1 11/7
 27/4 27/7 27/19 28/20 28 /23            event [4]        15/8 20/16 24/11               11 /9 12/13 18/6 26/10 36/16
 29/3 29/11 34/25 34/25                   24/25                                         getgo [1]     9/25
didn ' t [4]     9/8 13/11 20/9          ever [ 2]     7 / 14 7 / 1 6                   gets [2]     13/24 34/14
 32/18                                   everything [l]                21/7             Giorgia [1]      33/11
difference [l]          27/ 12           evidence [5]               3/5 3/24 4 /7       give [6]     4/14 4/15 5/22 16/19
different [l]        19/19                4/10 4/16                                      19/24 20/15
disagree [3]        12/11 16/25 17 /3 Excuse [1]              10/7                      given [3]     20/20 26/24 35/11
disagreed [l]        8/17                exercise [3]               23 /5 24/11 24/24 go (10]       2/11 16/17 17/20 21/5
discovery [6]         3/4 4/14 6/15      exhibit [8]              4/25 12/21 12/24       22/11 27/18 28/4 28/8 31/14
 9/3 10/1 11/16                           13 /4 16/7 33/8 33/10 33/16                    33/18
disingenuous [l]           23/3          Exhibit 1 [l]                4/25              God [1]     26/23
dismiss [4]       2/24 7/12 7/15         Exhibit 4 [1]                16 / 7            goes [l]     19/20
 9/4                                     Exhibit 6 [1]                13/4              going [9]     6/1 9/10 12/12
dispute [ 1 ]     3/ 6                   existed [1]              3 5/ 12                 12/13 24/20 28/8 30/18 30/19
disregarded [1]          22/19           expense [1]              9/9                     30/21
DIV [1]    1/2                           exposure (17]                11/22 12/15       Good [2]     2/1 2/2
do (19]    12/12 12/13 17/15              13/7 13/16 13/18 16/4 17/12                   got [7]     11/11 20/25 20/25
 17/15 19/12 21/5 24/1 24/5               17 / 14 18/12 19 / 1 19 /10 19/15              21/2 24/4 26/18 33/6
 24/15 24/ 1 6 24/16 24/18                20 /6 20/22 20/23 2 1 / 12 26/5               governing [1]       10/17
 24/23 25/1 28/24 34/4 35/21             exposures [1]                17/9              GRANT [3]     1/23 33/7 33/9
                          Case 14-50971-CSS Doc                in c109J
                                                                             466-22 3 Filed                                                L
                                                                                                                               05/02/20 Page       42 of 46
~ G - - - - - - - - - - - - - - - - - 1 i n c l u d e [1]                                                          1/ 12
 group [4]                     25/2 25/3 25/4                  including [1]                                          8/6                  L . P [1]      1 /4
    25/ 15                                                     Indeed [ 1]                                7/ 15                            language [ 9]          2/ 17 3/ 23 4 / 6
 guidance [2]                         4/14 4/16                 Index [l]                              1 /6                                  4/9 11/10 11/12 16/6 19/25
 guided [ 1]                     4/ 17                         individual [ 2]                                             31/ 9 35/ 6       21/ 16
~lgua..;;,,y~s"--[~l~.l.___~1~2~ ~
                                 / 4.a...._ _ _ _ _ _ _----iinstead [1]                                       1 0/9                        law [4]        3/5 3/21 4/2 6/16
 H                                                             i nstruct [1]                                       24/21                   lawye r [ 1 ]       9/18
1 - - - - - - - - - - - - - - - - - - - i i n s t r u c t s [1]                                                       24/ 7                lawyers [1]           30/13
 had [16]                    3/11 6/14 7/2 7/2                  instrument [1]                                             3/20            least [1]         11/11
    8/4 8/13 12/15 13/18 15/23                                 intention [1]                                          3/18                 lecturn [2]           2/3 2/7
    15/24 16/1 16/4 27/8 29/13                                 interest [1]                                        30/ 1 7                 lender [45 ]
    29/14 32/6                                                 interested [1]                                              30/ 1 6         lender's [2]           14/8 14/11
 hand [2]                    19/13 26/18                       interesting [1]                                              5/3            lender.' [3]           5/18 16/13 21/20
 Hang [2)                    14/7 17/5                         interfering [1]                                              10/12          lenders [37]           2/21 3/15 3/17
 happened [9]                         5/19 9/4 17/13           interpretation [1]                                               3/20         7/21 7/24 7/25 8/6 12/18
    17/24 18/3 18/21 19/4 20/19                                interrupt [ 1]                                         1 O/ 5                 1 3 / 9 1 3 / 13 13 / 1 7 1 3 / 19 14 / 1
    30/8                                                       into [1]                            1 5/2 4                                   14/4 14/4 14/14 15/9 15/16
 happens [1]                       19/3                        invalid [2]                                    13/14 16/2                     15/21 17/6 17/9 22/20 22/21
 happy [1)                     10/19                           INVESTMENT [1]                                              1/4               22/25 23/3 23/5 23/8 23/16
 h a rm [ 1 ]                19/ 2                             invoke [1]                                 26/23                              23/20 25/1 25/4 25/10 29/9
 HARRI S [ 1 J                   1/ 18                         invoked [1]                                    26/20                          29/10 31/11 31/12 32/22
 has [ 11 ]                  8 / 7 1 o / 1 o 16 / 2 1 2 o/ 2 involve [2]                                      24/19 30/6                   Lenders ' [1]          17/8
    21/21 24/1 24/5 24/7 24/9                                  ironic [1]                                 11/18                            Let [l]        5/25
    24/22 30/17                                                is [99]                                                                     let's [4]         1 1 /12 13/3 16/7
 hasn ' t [ 2 ]                  6/ 5 9/ 3                     is - - and [1]                                 6/6                            28/2
 have [41 ]                                                    isn't [1]                               25/4                                like [ 5]        9/6 9/9 23/7 26/4
 haven't [2)                       6/14 6/15                   issue [15]                                 3/9 6/5 6/6 6/24                   26/5
 havi ng [1]                     17/9                             6/25 9/25 10/1 1 0/8 10/18                                               limi t [1]        4/4
 he [6]                  7 / 8 8/3 10/8 10/20                     1 0/18 11/16 25/18 28/3 33/4                                             limitation [ 2]           19/14 26/9
    12/19 33/2                                                    35/4                                                                     limited [3]          34/6 34/8 36/3
 he' s [2]                   10/9 10/11                        issues [8]                                 6/8 6/16 8/19                    limiting [1]           4/5
 hear [2]                    2/5 5/25                             10/17 10/25 11/11 28/24                                                  l i ne [2 ]      34/4 34/5
 hearing [1]                       6/14                           28/25                                                                    lines [ 2]        34/1 34/19
 here [18]                     4/5 5/19 6/15 6/18              it [76)                                                                     list [ 2]        28/6 28/6
    6/23 7/13 9/1 9/12 16/17                                   it's [38]                                                                   listed [1]          26/13
    17/25 19/4 21/4 25/3 30/9                                  its [10]                            7/20 7/25 8/5 8/5                       liti ga ti on [3]         30/17 30/19
    30/21 30/23 30/24 31/12                                       8/1 1 8/1 5 31/8 34/9 34/10                                                30/20
 here ' s [3)                    16/9 17/24 18/21                 36/3                                                                     little [5]          5/4 5/22 17/15
 hereby [1)                      36/22                         itself [7]                                 4/ 1 7/7 1 3/25                    19/13 33/20
 herein [ 1]                     34/16                            16/21 26/6 26/6 33/13                                                    LLP [2]        1/15 1/20
 him (1)                   2/ 4                              ~I~X:.......J[~l~l:__~5~/~1~6::......_ _ _ _ _ _ _ _~loan [21]                                  11/22 12/14 13/7
 himself [ 1]                      7/ 8                                                                                                      13/16 13/18 16/4 17/9 17/12
 h i s [1]                 8/2                                 J                                                                             17/14 18/11 19/1 19/10 19/15
 hold [4]                    29/21 29/21 29/21                 job [1]                          22/14                                        20/6 20/22 20/23 21/12 26/5
    31/14                                                      judgment [14]                                          2/14 2/18 3/7          26/25 27/2 29/9
 holder [2]                      18/2 21/24                       3 / 21 6/7 9/13 9/22 9/23 3 1 /6 logical [1]                                                  23/24
 holding [1]                       17/9                           31/8 32/12 35/20 35/21 35/25 look [21]                                                     3/24 3/25 4/8 4/10
 HON [1)                   1/ 12                               judgment--and [1]                                               9/22          4/ 1 6 6/14 16/7 16/9 16/11
 Honor [113]                                                   judicata [9]                                        6/10 6/12 6/17            16/15 22/16 23/11 23/11
 Honor ' s [3)                     4/8 4/17 33/12                 10/18 28/2 28/9 28/11 33/4                                                 23/14 24/2 24/6 33/7 33/25
 hope [ l ]                  2/ 1O                                35/ 1 9                                                                    34/14 34/24 35/19
 hopping [1)                       33/2                        jump [1]                            5/4                                     looked [1]          13/21
 horse [2]                     4/8 11/2                        just (15]                              12/10 13/20 13/21                    looki ng [1]         33/20
 how [6]                   20/6 25/1 29/3 30/15                   16/8 21/8 22/6 22/8 23/10                                                lost [3]         22/6 22/8 28/3
    31/16 31/22                                                   2 5 / 5 2 5 /6 2 5 / 7 31/ 1 4 32/19                                     lot [1]        4/15
 I                                                                34/23 36/ 7                                                              LP [3]       1/3 1/7 1/8
1 - - - - - - - - - - - - - - - - - - - i J u s t i c e [1]                                                   1/ 1 3                       LTD ! 1 l      1 /3
 I ' ll [6]                  2/6 5/4 7/12 9/1 5                                                               / .::.l..:..7_ _ _ _ _ _ _~M
                                                             i.::JU:..=S:..:T:..:Ic:.N:........e[~l.,_]_.::.1.!...
    17/15 28/9
 I'm [15]                    2/12 10/18 1 4/6 1 4/6 ~ K - - - - - - - - - - - - - - - - - l m a d e [6]                                                     7/12 8/13 25/22
   17/1 17/1 23/22 23/23 24/20                                 KASOWITZ [5]                                        1/19 1/22 6/2             31/17 34/8 36/3
    28/19 28/19 29/18 30/6 30/7                                   1 0/6 10/19                                                              make [5]         13/24 23/17 24/14
    31/ 9                                                      Kasowi tz ' [ 1]                                       33/ 9                  26/ 4 29/ 24
 i denti fied [1)                         13/21                key [ 1]                         17/ 1O                                     makes [ 2]        19/ 25 27/ 12
 IE [1]                 22/22                                  k i dding [1]                                  24/4                         many [3]         9/17 20/13 29/3
 i f [43]                                                      kind [2]                            10/ 1 1 13/ 1 8                         MARC (2)         1/22 6/2
 II [1]                  1/3                                   knew [1]                            32/ 1 3                                 matter [3]          6/16 6/21 8/21
 impacted [ll                         32/24                    know [4]                            5/21 6/24 8/25 30/18 may [ 12 )                          2/8 2/21 2/24 3/19
 important [3]                           5/23 19/1 7           knowledge [1]                                          32/6                   6/18 17/4 21/1 23/16 24/10
    24/21                                                      knowledgeable (2)                                               31/2 4 32/3   26/4 33/19 35/12
 importantly [1]                           33/15               known [1]                              29/2 4                               Maybe [1]         6/1
 improperly [1]                           23/8                 knows [1]                              19/23                                me [1 2 ]      2/9 5/25 10/7 12/23
 :M                  Case 14-50971-CSS Doc                  19/3 20/4 21/23 25/16
                                                                  466-22 Filed 05/02/20 Page                  Paragraph 10A [1]
                                                                                                                    43 of 46               26/11
l-----------------t.!.!n~umb:!;!!::::::e::,r.......1,,[..:::l..1....    l~2-=3J....:.
                                                                                  / 1 ; . : 5 ~ - - - - - - ~ Paragraph lB [1]            33/ 25
 me . . . [ 8]            16/ 19 21/ 5 22/ 8              O                                                   Paragraph lD [ 2 J 3 4 / 14 3 4 / 1 5
     27/6 30/6 30/8 32/16 35/15                           1 - - - - - - - - - - - - - - - ~ p a r a g r a p h s [1]                   33/14
 meaning [2]                   2/17 3/13                  obligation [1]              8/5                     PARALLEL [1]        1/7
 meaningless [2]                       27/23 2 7 /25      obligations [3]              7 /21 7 /25            Pardon [3]       1 2/23 27/6 35/15
 means [ 1]               17/ 8                             3 1 / 18                                          part [ 4]    1/ 2 15/ 4 27/ 25 35/ 18
 meant [1]                12/15                           obtained [6]            3 /17 12/18 13/9            particularly [2]            5/23 8/21
 MENDELSOHN [1]                      1/17                   13/12 14 / 5 35/3                                 parties [5]        3/19 26/8 30/2
 mentioned [3]                     6/5 16/3 25/21         obvious [1]           18 /4                          34/21 34/23
 merely [1]                  35/3                         obviously [2]             8/21 32/24                PARTNERS [1]        1 /4
 might [ 1]               2 5 / 13                        off [ 1]      33/ 2                                 party [ 2]    15/ 7 29/ 2
 mile [1]               19/20                             offensive [2]             12/21 12 / 24             pass [l]     8/13
 minute [1]                 14 /22                        Okay (11]        2/8 5 /8 1 0/ 25 14 / 12 people (1]                 15 /11
 minutes [1]                   33/5                         14/16 15 /10 16/23 17/22 29/8 percent [7]                            15/12 16/1 17/11
 misinterpretation [1]                           25/19      31 / 4 32/1                                        18/18 18/18 23 /6 25/7
 modification [2]                        5/13 15/5        on (62]                                             perform [1]        22/25
 modifications [1]                         24/14          one (18]        2/15 2/16 13 / 1 13 /2 performance [1]                        4 /3
 modify [2]                  14/23 26/15                    13/5 17/8 19/6 25/5 25/6                         period [1]        9/5
 moment [1]                  16/19                          25 / 7 25 / 15 25/21 2 5 /23 26/13 person [2]                      34/12 34/20
 money [1]                4/15                              26/19 26/20 32/25 36/17                           personal [2]        34/9 34/21
 more [5]               17/8 17/11 22/17                  only (13]        2/16 6/25 11/1                     persons [1]        34/11
     23/6 25/7                                              14/10 14/23 15/3 15 /19 18/17 phone [1]                         31/ 14
 morning [2]                   2/1 2 /2                     19/17 20/1 23/8 25/21 33/13                       phonetic [2]        4/3 4/25
 most [2]               24/21 33/15                       oOo [2]       36/22 37/1                            place [3]     8/3 25/21 25/23
 motion [16]                   1/9 2/14 2/19              open [1]        32/6                                places (1]       7/5
     2/23 4/13 4/18 6/12 7/11                             operational [1]              14/18                  plain [1]     3/10
     7/15 9/4 9/13 10/9 10/15                             OPPORTUNITY [1]              1/3                    plaintiff (12]          16/6 28/17
     1 0/ 15 12/10 28/10                                   opposing [1]           8/2                          29/2 29/2 29/11 29/13 29/14
 movant [1]                  2/13                          or [27]      5 /1 5 / 13 6/8 9/11                   30/4 30/25 36/9 36/9 36/9
 move [2]               2/6 22/5                            9/22 9/24 12 /2 5 13 / 10 13 /25                  plaintiff's [4]           15/13 24/15
 moved [ 1 ]              6/ 6                              14 / 2 3 1 5 / 6 1 5 / 7 1 7 / 8 1 7 / 9           26/ 22 31/ 17
 Mr. [5]              7/8 8/1 10/6 10/19                    24/7 24/14 24/22 26/6 26/15                       plaintiffs [33]           1/5 1/15 2/13
     33/9                                                   28/17 30/7 30 /9 30/22 3 2 /2 5                    6/6 6/20 7/9 7/13 7/16 8/6
 Mr. Erlich [2]                      7/8 8/1                34/20 35/19 35/20                                  8/16 8/ 17 9/12 9/ 1 8 10/3
 Mr. Kasowitz [2]                        10 /6 10/19       other (15]         5 / 12 5 / 25 8/15               11 /19 13 /10 15/15 16/2 28/17
 Mr. Kasowi tz ' [ 1 ]                     33/ 9            11 / 5 11 / 6 1 9 / 7 2 6 / 6 2 6 / 7              29/ 2 0 3 0/ 1 3 0/ 23 3 0/ 24 31 / 2
 much [1]               18 /1 7                             29 /3 32/25 34/11 34/12 34/20                      3 1 /12 32/2 32/8 32/13 32/19
 Mutual [l]                  33/21                          35/11 35/17                                        32/25 33/2 33/23 35/13
 my [ 7]            3 / 16 18 / 2 2 2 6 / 2 3 3 0 / 5 others [ 1]             23/ 20                          pleadings [ 1]        9 / 19
i---::3~4~/~1~3;;;_~3~4~
                       / ~2~4---=3~4~/~2~5;;;__ _ _ _ _----tounce [1]       9/3                               please [4]       17/1 22/10 33/7
                                                          our [7]       6/11 6/12 8/2 1 0/9                    33/18
 N                                                          10 /9 10 / 14 20/13                               point [3]     20/1 20/1 25/15
 N. Y [1]             1/21                                out [2]       6/15 36/16                            PORTAS [2]       1/24 36/25
 name [2]               23/8 32/18                        outcome [1]           28/14                         position [4]        7 / 11 13/11 27/9
 named [1]                32/16                           over [5]        15 /1 1 15 /2 5 18 /4                27/21
 necessarily [1]                       12/15                18 / 5 23 / 9                                     possession [1]          27/3
 necessary [3]                     2/3 3/5 3/21           overly [1]          23/4                            potentially [1]           35/12
 need [4]               10 / 1 11 / 15 14 / 19            own [6]       15/11 15 / 18 31/8                    power [6]     22/13 22/24 24/14
     18 /18                                                 34/10 35/ 1 36/3                                   24/16 24/21 26/9
 needing [1]                   26/7                       owned [ 1 ]       1 8 / 13                          powers [6]       24/2 24/6 24/20
 needless [1]                    9/9                      owns [ 1]       25/ 7                                26/24 27/2 28/6
 needs [ 1 ]              14 / 4                           p                                                  precisely [4]         6/22 22/20
 negotiations [1]                        9/6                                                                   30/20 30/21
 neutered [4]                    18/9 18/25 19/9          page [ 1 7 ]     4/ 23 5/ 2 5/ 5 5/ 17              preface [1]        16/12
     20/9                                                   7 / 14 14 /2 1 16 /15 16 / 17 17 / 7              presents [1]        2/25
  never [9]               2/20 3/17 11 / 1 11 / 7           20 / 5 24 /8 33/18 33/21 33/25                    prevented [1]         18/3
     11/7 11/9 13/11 16/5 18/6                              34/1 34/15 34/24                                  principal [1]         8/22
 NEW [7]              1/1 1/2 1/1 1 1 / 11                 Page 152 [1]           24/8                        principals [2]          9/19 29/3
     1/16 1 /16 1 /21                                      Page 160 [3]           5/2 5/5 14 /2 1             prior [2]     2/23 27/3
 next [2]               28 / 1 0 34/15                     Page 19 [ 1]         7 / 14                        privy [1]      7 /4
 no [45]                                                   Page 2 [ 1 J 3 3 / 2 1                             problem [4]        16/9 21/2 21/4
 non [ 2 ]            2 4 / 11 2 4 / 2 4                   Page 41 [2]          16 / 17 20/5                   21/ 7
 non-bankruptcy [2]                           24/11        Page 5 [3]         33/18 33/25 34/1                Procedurally [1]            31/16
     24/2 4                                                Pages [1]       22/16                              proceeded [1]         12/20
 not (67]                                                 paid [ 1 J 18 / 6                                   proceeding [6]          31/17 31 /20
 nothing (11]                    21/13 24/1 24/5          papered [2]           35 / 7 35/10                   31/25 32/3 32/3 32/4
     24/9 24/22 27/11 27/14 27 / 16 papers [4]                                5 / 21 31/22 31/23              proceedings [2]           36/20 36/23
     27/20 30/18 34/17                                      33/10                                             prohibited [2]          19 /5 27/15
 notwithstanding [2]                           8/4 34/16 paragraph [9]              4 /19 7 / 19 17 / 17 provision [8]              5/3 5/10 15 /6
 November [l]                    1/11                       17/19 26/11 33/20 33/25                            18/14 18/17 1 9/11 20/24
 now [13]               2/8 5/24 7/11 8/6                   34/14 34 / 15                                      22/19
     8/25 14/6 14/6 16/20 18/23                           Paragraph 10 [1]               7/19                 provisions [3]          19/13 20/13
p           Case 14-50971-CSS                respond [1)
                                             Doc 466-22           8/3
                                                                    Filed 05/02/20 Pageshould [2)
                                                                                               44 of 465/22 12/18
1--~~~~~~~~~~~~~~---1rest                            [1)    1 8/5                      shouldn ' t [ 1 J 2 1 / 6
 provisions . . . [ 11        2 6 / 16      restriction [1]             20/22          showed [1)          20/5
 purchased [1)          15/25               restrictions [2)              19/7 20/21   side [ 1 ]      5/ 25
 pure [1]      3/ 1                         result [ 5)         2 / 2 5 4/1 7 4/18     sidelight [1 ]           1 7 /15
 purported [3]          2/19 3/11 7/22       1 0/10 12/17                              simple [11          3/6
 purpose [3]         20/ 1 4 23/4 35/5      right [13)          2/6 4/19 5/24          since [2]         10/8 16/7
 purposes [11          8/10                  1 5/10 18/15 18/20 19/9 25/2              s i tuati ons [3 )         26/13 26/20
 put [1)     11/2                            2 7 / 1 0 28/22 29/6 34/2 34/5              26/20
 putting [1)         4/7                    rights [11)           20/21 22/17 22/20 slight [1]             19/13
!puz zles [1)        32/ 16                  22/2 1 23/5 23/7 24/ 1 0 25/20            slower [ 1 ]        31/15
 Q                                           2 5 /20 31/17 31/18                       so [22)       4/10 8/9 9/17 9/17
1--~~~~~~~~~~~~~~--1ROBERT [4)                                  1/ 1 7 1/24 2/ 1 2       9/25 10/23 10/24 11/11 11/12
 qualificati ons [1)            22/14        36/ 25                                      11/15 13/20 14/18 14/18 18/3
 question [SJ          3/1 3/3 3/21 6/7 Roman [3)             5/16 16/12 17/12           18/21 20/12 20/19 23/5 23/21
   9/2 1                                    Roman-ette [3)             5/16 16/12        23/21 25/18 32/12
 questioned [l]           7/13               17/ 12                                    sold [ 1]       25/ 17
 questions [1)          9/1                 ROSS [1)        1 /23                      sole [ 1]       2 O/ 14
 quote [ S J 3/11 7/14 7/15 7/17 ROTH [2)                   1/15 2/12                  solel y [ 2 ]       34/8 36/3
   31/10                                    RPR [1)       36/25                        soliciting [ 1 ]           14/1
                                            run [l)       9/9                          some [8]        9/5 12/16 13/18 18/9
 R                                          runs [1)        14/18                        18/24 25/24 28/1 30/6
 R.P . R [1]     1/24                       S                                          something [ 3)           15/3 25/2 30/16
 raft [1]      30/12                        1--~~~~~~~~~~~~~~---tsorry [4)                               17/1 17/1 29/18
 RAMOS [ 1]      1/ 12                      said [6]        6/ 1 4 7/8 7/ 1 8 9/6        31/9
 ra t her [ 3)     3/ 2 5 4/ 4 4/ 5          10/ 8 21/ 8                               sort [ l ]      30/ 6
 reach [ 1]      8 / 16                     sale (11        27/3                       sought [1]          2/18
 read [ 1 ]    5/ 21                        same [ 4 J      6/ 22 27/ 1 30/ 20         SPALTEN [ 1 J         1/ 22
 really [6]        6/6 7/4 7/4 8/9           30/2 1                                    speak [2)         24/9 33/3
   1 1 /7 32/ 1 6                           satisfy [1]           3 1 /16              speaki ng [1]           26/1
 reason [3]        21/4 21/6 35/ 1 8        saving [1)          4/15                   speaks [ 2)         26/2 26/3
 reasons [ l]        18 / 4                 saw [1)       29/23                        specific [4]            14/2 14/19 26/8
 r ecall [ 1 J 6 / 11                       say (12)        7/1 11/3 12/13 14/8          27/17
 Reese [ 1 J 4 / 3                           18/12 19/10 1 9/14 21/19                  SPECTRUM [l]            1/3
 refrain [2]         24/8 24/22              22/ 17 31/18 33/ 1 4 33/ 1 5              sponsor [l]           17/25
 refused [1]         7/22                   saying [11]           20/1 20/22 23/23     start [1]         11/10
 regard [1)        26/24                     2 4 / 13 2 6 / 2 3 2 7 / 1 7 2 8 / 16     s t a r ts [ 4]     5 / 7 5 / 8 3 3 / 2 1 3 4 /3
 relating (2)          3/1 22/20             2 8 / 1 9 2 8 / 19 2 9 / 16 3 4 / 3       STATE [ 1]        1/ 1
 release [6]         34/6 34/8 34/12        says [9)        5/10 11/2 1 6/ 1 2         statement [ l]           7/12
   34/17 36/3 36/8                           19/16 19/20 19/22 33/21 36/2 statements [5]                          9/17 9/19
 releases [3)          33/21 35/3 3 5 /11    36/2                                        30/12 30/13 30/14
 relevant [l]          5/9                  scanned [l)           2 5 /22              status [l)          7/23
 relief [ l)       2 / 18                   scheduling [2]             9/7 9/8         stay [l)        16/14
 remedies [ 3 J 2 0 / 16 2 4 / 11           SCHULTE [2)           1/15 2/12            step [1)        19/6
   24/24                                    searchable [l)             25/23           steps [l )        19/5
 remedy [l)        2/16                     seat [l]        33/2                       still [l]         21/21
 r e member [3)        2/24 16/20 19/16 second [2]              9/16 16/9              stop [l)        27/20
 rendered [1]          13/13                Secondly [1)            21/15              straight [2)            2/15 3/6
 reporter [3]          1/25 2/4 36/2 5      seconds [l]           17 / 1 6             Street [l )         1/10
 represent [3]          12/7 29/3 34/25 section [7]               3/13 2 2/23 24/8     Strike [l]          22/5
 representative [7]             8/12 28/13   24/12 24/23 24/25 25/24                   subject [3]           6/21 15/4 22/6
   29/22 32/20 34/10 36/4 36/5              Section 10 . SB [2]            3/13 22/23  submit [l)          4/6
 representatives [2]             34/9 34/22 Section 2.22 [l]              25/24        substance [l]            23/9
 represented [21            29/5 29/18      Section 9.3B [2]              24/8 2 4 /23 substantial [1]             4/6
 Representing [1)            17/11          Sections [l]            15/5               successors [2]             34/9 34/22
 require [2]         1 4/8 16/10            see [7)       4/9 5 / 1 1 5/25 23/15       such [2)        3/23 20/15
 requirement [11            23/ 1 9          33/20 34/4 3 4 /6                         sued [9]        29/22 29/24 30/5
 requirements (1)            15/4           seek [l]        26/ 7                        31/5 31/7 31/8 31/10 32 / 19
 requires [3)          15/1 19/18 35/20 seeking [2)               1 3/25 26/ 7           32/20
 requiring [l]          3/14                seeks [ l J 2 / 1 6                        sues [ l]       3 3 / 13
 requisite [58)                             senior [4]          1 /25 1 8/2 1 8/2      suing [2]         29/23 36/5
 res [9)     6/10 6/12 6/17 10/18            3 6 /2 5                                  sui t ed [1]        8/10
   28/2 28/9 28/11 33/4 35/19               sense [1)         5/ 5                     sum [l]       17 /12
 res judicata [9]            6/10 6/ 1 2    sentence [l]            34/5               summary [SJ           2/14 2/18 3/21
   6/17 10/18 28/2 28/9 28/11               separate [l]            1 4/25               6/7 9/13
   33/4 35/19                               served [3]          9/12 31/22 31/23       supplement [l]             14/24
 resolve [4]         10/14 10/18 33/4       settled [2)           28/21 35/1           support [l)           11/20
   35/4                                     settlement [15)             8/ 1 6 9/ 1 0  supposed [2]            11/4 27/1
 resolved [3)          35/14 35/16           9/11 9/12 29/2 33/8 33/10                 SUPREME [l)           1/1
   35/18                                     33/22 35/4 35/4 35/7 35/8                 Sure [2)        18/7 26/12
 resolving [l]          35/5                 3 5 / 1 0 3 5 /20 35/22                   sworn [2)         9/19 30/13
respect [8)          6/7 6/9 6/19 6/25 shall [ 4)             5 / 14 1 5 / 8 2 1 / 1 7 T
   13/14 23/6 23/19 27/2                     34/ 1 7
                                                                                       take [5]        4/14 19/13 19/14
T             Case 14-50971-CSS Doc             this--the [lJ
                                                                   466-223/16Filed                         6/7
                                                                                                                       05/02/20 Page       45 of 466/10
                                                                                                                                    waiver [3J                10/18 15/6
1 - - - - - - - - - - - - - - - - - - - . t h o s e [4]                                                         15/11 19/7          waivers [4J         13/22 22/23 23/7
take . . . [ 2 J     2 3/ 16 28 / 9                  23/ 17                                                                          2 4 / 14
taking [lJ         18/4                         though [3J                                      12/17 19/3 19/12                    want [4J       8/9 9/9 10/5 31/14
talk [ 2 J      11 / 11 2 8 / 2                 thought [ 1 J                                      11 / 2 4                         wan ts [ 1 J    33/3
talking [ 2 J        11 / 1 0 1 6 / 1 6         three [ 2 J                                  9 / 11 2 2 / 5                         WARD [ 2 J     1/17 2/12
talks (3]        9/12 14/2 25/24                through [7J                                        2/11 22/16 24/20                 was (84]
task [ 1 J     4/ 8                                  2 6 / 1 O 2 9 / 2 5 3 O/ 2 3 4 / 4                                             wasn ' t [ 3 J    8 / 1 7 12 / 1 7 3 5 / 7
technical [lJ           23/4                    thus [lJ                                  23/3                                      way [2]       20/11 32/25
teed [ 1 J      3/ 6                            time [SJ                                   8 / 2 9 / 5 13 / 5 1 3 / 9               ways [ 1 J     8/ 9
teed - up [1]        3/6                             19/9                                                                           we [39J
teeing [ 1 J       8/ 25                        timely [ 1 J                                    4 / 18                              we' 11 [ 1 J    10/ 20
tell [ 1 J      16/ 9                           too [ 1 J                             13/ 2                                         we ' re [ 4 J   2/ 13 6/ 1 10/ 24
ten [ 1 J     34/ 1                             took [ 3 J                                1 3 / 11 1 8 / 4 1 9 / 6                   13 / 2 0
term [31J        11/22 11/22 12/9               TORRES [lJ                                      1/20                                we've [3J       11/2 11/11 16/16
 12/14 12/14 12/16 13/6 13/6                    transaction (1)                                                   5/22              well (8)       5/8 8/23 9/1 9/20
 13/15 13/16 13/18 13/19 16/3 transcript [2J                                                                   6/13 36/23             12/2 13/7 21/6 28/5
 16/3 16/4 17/9 17/10 17/12                     transferred (1)                                                   15/24             went [2]       30/23 31/12
 17/14 18/11 19/1 19/10 19/15 triable [lJ                                                           6/8                             were [32J       2/23 7/4 18/3 18/8
 2 O I 5 2 O / 6 2 O / 2 2 2 O / 2 3 2 1 / 12   trial [ 1 J                                  3/ 21                                   18 / 2 2 19 / 5 2 2 / 18 2 5 / 9 2 7 / 2
 26/5 26/5 29/9                                  true [4]                                  12/8 23/25 24/1                           28/20 29/1 29/17 30/1 30/1
terminate [lJ           26/15                        36/23                                                                            30/3 30/23 31/3 31/20 31/22
termination (2)            5/13 15/6            tryi ng [1]                                     26/22                                31/24 31/24 32/2 32/3 32/8
terms [3)        3/4 3/10 26/6                   two [SJ                              11/11 19/5 30/23                                32/13 32/14 35/3 35/11 35/11
than [9]        4/4 4/5 5/12 17/11                   31/13 33/5                                                                       36/5 36/7 36/21
 23/6 25/7 29/3 33/20 34/20                   ~t::...VP~e~s;.....,.i[~l~l:__~2~2~/...;2~1=----------lweren't [6J                                        27/24 31/23 32/15
Thank (7)        2/10 10/22 36/12               U                                                                                    35/14 35/16 35/17
  36/14 36/15 36/18 36/19                     1 - - - - - - - - - - - - - -----iwhat [38]
Thanks [lJ         6/2                          Ultimately (1)                                                 9/10                 what's [3]        5/3 16/6 19/17
that [147)                                      unambiguous [2]                                                   3/4 4/11          whatsoever [4]           6/24 21/13
that's (32]          4/2 4/21 5/9 5/19 unconfuse [lJ                                                       2/11                      21/14 34/20
 5/23 6/22 7/18 9/25 10/1                       under (16]                                      3/10 13/22 13/24                    when (SJ       7/11 8/10 8/13 20/16
 14/25 15/2 15/3 15/20 16/7                          14/2 14/19 14/20 14/22 19/23                                                    23/14
 16/17 17/10 18/24 19/19 22/1                        20/8 20/15 22/18 22/21 22/23 where (9)                                                         3/18 5/25 7/13 9/5
 22/15 23/19 24/8 24/12 24/23                        23/10 26/14 31/18                                                                10/24 19/9 20/13 30/9 34/3
 24/25 25/23 25/23 26/13                        understand [3J                                                 8/24 30/15           whereby [1]         15/24
 26/21 26/22 27/10 35/9                              32/15                                                                          Whereupon [1]          36/20
their [21)         3/17 7/6 7/9 7/11            Unless [1]                                      26/17                               whether [9]         3/10 3/11 6/8
  7/14 7/15 8/10 8/12 9/18                      unquote [l]                                         3/12                              7/13 7/15 9/22 9/24 13/10
  9/19 9/20 9/21 11/20 11/20                    until (2)                                    10/20 11/10                              30/22
 22/15 22/16 30/13 31/18                        untrue [lJ                                      21/9                                which [24J        4/25 7/2 7/2 7/8
  32/20 34/21 35/1                              unusual [lJ                                         5/4                               9/15 10/1 12/21 12/24 14/3
them (4J        6/23 8/10 20/13 29/6 up [8J                                       2/4 3/6 8/25 9/9 12/13 14/20 15/25 16/16 16/21 20/4
themselves [3]            4/4 4/5 23/18              22/24 35/7 35/10                                                                 22/17 26/3 26/3 27/15 29/23
then [16J        4/10 5/16 8/13 8/17 upheld [lJ                                                 32/25                                 30/16 33/21 33/25 34/25
  9 I 4 9 / 11 9 / 2 1 1 O / 1 4 1 7 / 11       upon [ 2 J                                 3 / 3 1 O/ 1                               35/ 18
  21/16 25/15 26/1 27/19 28/13 Urlich [lJ                                                       4/25                                who [SJ       15/11 17/24 25/9
  28/13 33/1                                    us (2J                            4/14 4/15                                           30/25 31/11
there ( 67 J                                  i..;u;;.;s;;.;e;;._""[2;;..,l'--...;2"-'/'-3;;._;;;;.l.;;..    /2...;;4_ _ _ _ _ _~ whoever [ 1 J
                                                                                                          8 ....;;.                                     2 9/ 23
there's [12J           4/9 6/4 7/12             V                                                                                   whole [7]       4/15 23/15 25/21
 17/23 20/16 25/5 25/6 25/7                                                                                                           25/22 28/5 28/6 36/4
 25/23 27/14 28/5 28/6                          valid [SJ                                    6/18 30/22 32/11                       wholly [1]        22/13
thereby [3]          3/14 4/14 5/13                  33/1 33/1                                                                      why [7]       11/24 18/24 27/19
therefrom (1]           15/8                    validity [2]                                            7 /22 32/23                   27/21 27/21 27/22 32/15
therein (lJ          33/14                      versus [1]                                      4/3                                 will [8]       4/13 4/15 4/17 6/11
thereof [3J          5/14 16/13 19/16           very (10)                                    6/13 13/20 13/20                         6/16 12/7 13/5 21/17
these [ 18]        6/ 15 8/ 15 8/ 16                 14 / 2 14 / 2 1 9 / 2 5 2 3 / 2 1 2 3 / 2 1                                    withdrawal [ 1 J         28/ 17
  9/13 9/17 9/18 9/18 10/15                          26/8 27/17                                                                     within [1]        3/13
 10/16 10/25 24/16 30/1 30/10 vested [lJ                                                        22/21                               without [6]         5/11 13/25 15/8
 31/11 32/8 32/13 32/24 35/13 vote [9]                                                     1 8/11 18/25 19/9                          22/24 23/16 23/16
they (61]                                            19/14 20/15 23/3 23/20 23/20 won [2]                                                         12/10 36/13
they're [8J          4/7 10/13 12/12                 25/2                                                                           words [lJ       19/7
 12/13 15/21 26/23 27/22                        voting [20J                                         18/14 18/17 20/17 world [1]                     27/13
 29/ 24                                              20/ 2 1 2 0/ 21 20/ 24 22 / 1 5                                                would [ 11 J      5/ 12 5/ 15 9/ 7 9/ 2 1
things [2J         14/18 24/17                       22/15 22/20 22/24 23/5 24/1                                                      16/13 18/6 21/18 21/19 22/25
think [SJ        6/5 7/12 11/18                      24/10 24/18 24/20 24/23 25/8                                                     32/24 33/7
 23/22 25/13                                  i,....;2;;.;5"-'/'-2a;...;..0_..;;;.2.;;..5~/~2..;;0......;;2_7~/...;2_1_ _ _ _ _ _ _~written [4J         5/11 12/8 15/9
third [ 1 7 J 1 / 1 6 1 3 / 1 1 3 / 7           W                                                                                     36/ 16
 13/13 17/20 17/23 18/8 18/10                                                                                                       wrong [l]       23/10
 1 8 / 12 18 / 2 1 1 9 / 7 2 O / 8 2 O / 1 9    wait [ 5 J 1 0 / 2 0 14 / 2 2 2 9 / 1 9                                             wrote [ 2 J 8 / 2 8 / 4
 22/18 25/12 27/22 27/25                             29/19 29/19                                                                    y
thirty [ 1 J 1 7 / 16                           waited [ 1]                                      9/ 8
this (45]                                       waive [1]                                    26/15                                  years [2]       30/24 31/13
y           Case 14-50971-CSS   Doc 466-22   Filed 05/02/20   Page 46 of 46
Yes [11]   10/4 11/14 21/25
 23/13 25/18 29/7 30/11 33/17
 34/7 35/23 36/10
yet [2]  6/15 9/3
YORK [7]   1/1 1/2 1/11 1/11
 1/16 1/16 1/21
you [66]
you'll [5]   2/3 4/13 11/9
 23/15 36/16
you're [7]   11/4 23/23 28/8
 28/16 29/16 30/16 33/20
you've [9]   5/21 21/2 22/6
 22/8 24/4 26/18 26/23 26/24
 28/3
your [125]
yourself [l]   26/24
YUCAIPA [23]   1/7 1/7 7/3
 15/25 17/24 18/13 18/23 19/5
 19/8 20/20 25/6 25/16 25/17
 27/17 27/25 29/15 31/3 31/9
 32/4 33/9 33/23 34/24 35/12
Yucaipa's [3]   7/23 8/7 20/8
z
ZABEL [2]    1/15 2/13
